Case 3:16-cv-01345-AWT Document 342-5 Filed 03/04/21 Page 1 of 58




                     Exhibit 125
 Case
Case   3:16-cv-01345-AWT Document
     1:16-cv-06525-PKC-JLC        342-5
                           Document 355-8Filed  03/04/21
                                            Filed 10/04/19Page 2 of
                                                            Page    5857
                                                                 1 of




      EXHIBIT F
      Case
     Case   3:16-cv-01345-AWT Document
          1:16-cv-06525-PKC-JLC        342-5
                                Document 355-8Filed  03/04/21
                                                 Filed 10/04/19Page 3 of
                                                                 Page    5857
                                                                      2 of




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


CASEY CUNNINGHAM, et al.,

                                              No. 1:16-CV-06525-PKC
       Plaintiffs,

v.

CORNELL UNIVERSITY, et al.


       Defendants.




                             Expert Report of Ty Minnich

                                  August 24, 2018



                                  CONFIDENTIAL
        Case
       Case   3:16-cv-01345-AWT Document
            1:16-cv-06525-PKC-JLC        342-5
                                  Document 355-8Filed  03/04/21
                                                   Filed 10/04/19Page 4 of
                                                                   Page    5857
                                                                        3 of




                                                   Table of Contents

I.       Engagement......................................................................................................................... 1

II.      Qualifications and Experience ............................................................................................ 2

III.     Executive Summary of Opinion Regarding the Cornell Plans ........................................... 3

IV.      History of the 403(b) Plans Recordkeeping Market ........................................................... 4

V.       Factual Background ............................................................................................................ 9

VI.      Cornell’s Flawed Fiduciary Process ................................................................................. 13

         a.         Prudent fiduciary practices for defined contribution recordkeeping fees. ............ 13

         b.         Cornell failed to follow a prudent fiduciary process. ........................................... 21

                    1.         Prior to November 2011, the Cornell Defendants were unaware of the
                               Plans’ recordkeeping and administrative fees and had no process for
                               monitoring their reasonableness. .............................................................. 21

                    2.         The Cornell Defendants failed to engage in a Request for Proposal or
                               any other process to determine whether the recordkeeping and
                               administrative fees the Plans paid are reasonable. .................................... 21

                    3.         The Cornell Defendants only once reviewed the per-participant or total
                               recordkeeping and administrative fees the Plans were paying. ................ 22

                    4.         The Cornell Defendants improperly relied on CAPTRUST to
                               determine the recordkeeping and administrative fees the Plans paid. ...... 24

                    5.         CAPTRUST only conducted limited benchmarking and negotiations. .... 24

                    6.         The Committee never seriously considered consolidating to a single
                               recordkeeper. ............................................................................................. 26

                    7.         The members of RPOC showed a remarkable lack of understanding
                               regarding the Plans’ recordkeeping and administrative fees. ................... 27

VII.     Publicly available data as well as my personal experience pricing 403(b) plans
         demonstrates that Cornell could have paid far lower recordkeeping costs than what it
         actually paid. ..................................................................................................................... 29

         a.         California Institute of Technology ........................................................................ 29

         b.         Stanford University ............................................................................................... 31


                                                                     ii
     Case
    Case   3:16-cv-01345-AWT Document
         1:16-cv-06525-PKC-JLC        342-5
                               Document 355-8Filed  03/04/21
                                                Filed 10/04/19Page 5 of
                                                                Page    5857
                                                                     4 of




        c.      Harvard University................................................................................................ 33

        d.      New York University ............................................................................................ 34

        e.      Nevada System of Higher Education .................................................................... 35

        f.      North Carolina 403(b) Program ............................................................................ 36

VIII.   Calculations of Damages for Excessive Recordkeeping Fees .......................................... 37




                                                              iii
      Case
     Case   3:16-cv-01345-AWT Document
          1:16-cv-06525-PKC-JLC        342-5
                                Document 355-8Filed  03/04/21
                                                 Filed 10/04/19Page 6 of
                                                                 Page    5857
                                                                      5 of




I.       Engagement

         1.       I was retained by Plaintiffs’ counsel in this matter to provide my expert analysis

and opinions regarding Cornell University, the Retirement Plan Oversight Committee, and the

Defendants’ (including Cornell University, CAPTRUST, and Mary Opperman, collectively

“Defendants”) administration of the Plans at issue, the Cornell University Retirement Plan for

Employees of the Endowed Colleges at Ithaca and the Cornell University Tax Deferred Annuity

Plan (collectively the “Plan” or “Plans”), and regarding the recordkeeping fees 1 charged to each.

         2.       I have been asked to apply my knowledge of the defined contribution plan industry,

including my extensive experience pricing recordkeeping for 403(b) plans, regarding the standard

of care and prudence for fiduciaries of plans like these Plans. I also applied my expertise and

knowledge of recordkeeping fees and negotiations and offer my opinion as to whether the

Defendants in this case carried out their duties regarding the Plans with the appropriate level of

care, skill, prudence, and diligence from before 2010 to present.

         3.       I am compensated at the rate of $400 per hour. My compensation is not dependent

on my opinions or on the outcome in this matter. My opinions are based on my review of the

documents in this case, deposition testimony, and my professional experience. My opinions on this

matter are ongoing. I specifically reserve the right to supplement, revise, or amend these opinions.

         4.       A list of the materials considered in this matter is attached hereto as Exhibit 1.




1
  In this report, when I refer to “recordkeeping” services, I am including the recordkeeping and administrative services
that vendors provide pursuant to a recordkeeping and administrative services agreement, e.g., the agreements in this
case between Cornell University and TIAA and Cornell University and Fidelity. Similarly, when I refer to fees
associated with recordkeeping, throughout this report I am including fees for this bundle of recordkeeping and
administrative services. This is consistent with industry usage and my experience, and it is also consistent with the
documents I have reviewed in this case.

                                                           1
       Case
      Case   3:16-cv-01345-AWT Document
           1:16-cv-06525-PKC-JLC        342-5
                                 Document 355-8Filed  03/04/21
                                                  Filed 10/04/19Page 7 of
                                                                  Page    5857
                                                                       6 of




II.     Qualifications and Experience

        5.     I am a highly accomplished financial services professional with 30 years’

experience working exclusively in the defined contribution not-for-profit markets with

specialization in 403(b) plans and the applicable requirements from a fiduciary due diligence

perspective. For the past 15 years I have been in senior defined contribution practice leader roles

responsible for delivering market expansion and revenue maximization solutions in the

not-for-profit 403(b) markets. This included responsibility for the RFP process and pricing, as well

as leading a sales team for new business growth. This experience has given me an opportunity to

become a thought leader in the 403(b) markets.

        6.     As Vice President for the not-for-profit institutional defined contribution markets

for Transamerica Retirement Solutions (Transamerica) from 2013-2017, I was responsible for

overseeing all recordkeeping pricing and requests for proposals (RFPs). This due diligence,

competitive bidding process gave me an excellent understanding of the fair and reasonable fee

benchmarks necessary to grow market share.

        7.     I have been personally involved in several campaigns at universities to transition

from TIAA legacy contracts to open architecture products with recordkeeping provided by

Transamerica. As key executive contact, I had oversight of all aspects of the transition process and

well understand the necessary steps that are required to have a successful transition to a new

provider.

        8.     Earlier, as National Executive Director of Metropolitan Life Insurance Company, I

led a team of 30 responsible for driving new growth in the 403(b) defined contribution markets and

directed the RFP process and pricing on new and existing business.

        9.     I have been a speaker or panelist on 403(b) topics at various pension, investment,

                                                 2
        Case
       Case   3:16-cv-01345-AWT Document
            1:16-cv-06525-PKC-JLC        342-5
                                  Document 355-8Filed  03/04/21
                                                   Filed 10/04/19Page 8 of
                                                                   Page    5857
                                                                        7 of




and other industry conferences.

         10.    I hold a B.S. in Mathematics from the University of Miami, RPA and CEBS

designations from the Wharton School, and I currently hold series 6, 26, & 63 registrations and

NJ/NY Life and A&H Licenses.

         11.    I am currently an independent consultant offering my services to best promote and

refine the fiduciary due diligence process regarding 403(b) plan sponsors.

         12.    My curriculum vitae outlining my experience and education is attached as Exhibit

2.

III.     Executive Summary of Opinion Regarding the Cornell Plans

         13.    In my opinion, the Defendants in this case did not act as prudent fiduciaries

pursuant to the standards applicable during the relevant time period including from before 2010

until the present.

         14.    The Defendants did not act as knowledgeable and prudent fiduciaries because they

did not exercise the required degree of skill, care, prudence and diligence with respect to their

oversight and management of the Plans.

         15.    Specifically, Defendants did not competitively bid the Plans’ services using a

request for proposal (RFP) process, did not consolidate the Plans’ recordkeepers, did not negotiate

reasonable recordkeeping fees for the Plans, and did not monitor the recordkeeping fees.

         16.    As a result of Defendants’ conduct, the Plans incurred excessive and unreasonable

recordkeeping expenses.

         17.    If the Defendants had acted as prudent fiduciaries, they would have competitively

bid the Plans’ recordkeeping services via an RFP process. In addition, Defendants would have

consolidated recordkeeping services to a single provider by 2010 at the latest. Had Defendants

                                                 3
       Case
      Case   3:16-cv-01345-AWT Document
           1:16-cv-06525-PKC-JLC        342-5
                                 Document 355-8Filed  03/04/21
                                                  Filed 10/04/19Page 9 of
                                                                  Page    5857
                                                                       8 of




followed a prudent process, they could have gotten the same or better recordkeeping services and

paid a lower cost per participant.2

        18.     Because Defendants failed to act as prudent fiduciaries, the Plans and their

participants suffered significant losses. Specifically, the Plans paid excessive and unreasonable

recordkeeping fees totaling $21,176,568.46 for the period from October 1, 2010 through July 31,

2018. If those fees had not been taken from the Plans, the money would have been invested and

generated additional returns to the Plans, the participants, and their beneficiaries. The total losses

as a result of Defendants’ conduct, accounting for these lost investment returns, come to

$35,466,775.51.

IV.     History of the 403(b) Plan Recordkeeping Market

        19.     The 403(b) plan market has historically been slow to react to regulatory changes

and has neglected to implement any fiduciary monitoring and oversight.3 In the absence of any

fiduciary process, 403(b) plans typically had multiple recordkeepers which created an excessive

number of fund choices including retail-class mutual funds and proprietary funds of the

recordkeeper.4 Simply stated, plan sponsors believed they were not fiduciaries (or at least acted as

if they were not fiduciaries) and, as a result, participants have been forced to pay higher fees which

ultimately reduces their retirement savings.

        20.     Given the history of 403(b) plans, and their tendency to ignore fiduciary

obligations, as set forth above, the typical or average conduct of a 403(b) plan fiduciary cannot be

2
  See Jeffrey J. Capone, Vendor Consolidation: Why Less is More & More is Less, September 2012.
3
  See e.g., Fiduciary Plan Governance, LLC, When History Gets in the Way: “How Things Have Always Been Done”
in Higher Education, John Hare, available at:
http://www.fiduciaryplangovernance.com/blog/when-history-gets-in-the-way-overcoming-how-things-have-always-
been-done-in-higher-education.
4
  See e.g., Fiduciary Plan Governance, LLC, Legacy Investments in Higher Education: What is a Plan Sponsor’s
Responsibility to Participants, John Hare, available at
http://www.fiduciaryplangovernance.com/blog/legacy-investments-in-higher-education-what-is-a-plan-sponsors-res
ponsibility-to-participants.

                                                      4
     Case1:16-cv-06525-PKC-JLC
    Case   3:16-cv-01345-AWT Document 342-5
                               Document 355-8Filed 03/04/21
                                                Filed 10/04/19Page 10 9ofof5857
                                                                Page




the measure of appropriate fiduciary conduct. Similarly, given their history, averages of 403(b)

plan fees cannot be used as the standard by which a fiduciary’s conduct in securing reasonable fees

is judged.

       21.     A 403(b) plan allows employees to make pre-tax contributions through payroll

deductions to an individual account. Employers may make contributions on behalf of all

participants or making matching contributions based on the employees’ elective contributions. The

participants direct their retirement funds into certain investment options selected by the fiduciary

of the plan or through a brokerage window, if available. Therefore, the fiduciary monitoring and

oversight process is most critical to making certain that plan participants have access to the “best in

class” investment choices at the most reasonable cost. This is not a one-time selection of

investment choices. It must be an on-going monitoring process to eliminate underperforming

funds and make certain fees are reasonable for the underlying services provided.

       22.     Recordkeeping and related administrative services must be performed in the

operation of all defined contribution plans. These services include but are not limited to:

maintaining plan records, tracking account balances and investment elections, transaction

processing, call center support, participant education and participant communications.

Third-parties provide these services on behalf of a defined contribution plan. These services may

be provided on a stand-alone basis or may be bundled with other offerings. Certain recordkeepers

are affiliated with insurance or financial services companies which offer mutual funds and

insurance products. Best practices require separating recordkeepers and money managers, creating

an ideal platform with single provider streamlined administration, true open architecture,

reasonable fees with full transparency and a true focus on the participant experience and retirement

readiness. This best practice approach eliminates any conflict of interest and creates a better

                                                  5
     Case
    Case   3:16-cv-01345-AWT Document
         1:16-cv-06525-PKC-JLC        342-5
                               Document 355-8Filed  03/04/21
                                                Filed 10/04/19Page 1110
                                                                Page  of of
                                                                         5857




outcome for the fiduciary to act exclusively for the benefit of the plan participant or their

beneficiaries.

        23.      The market for defined contribution recordkeeping services is highly competitive,

especially for the largest plans because service providers for such plans enjoy significant

economies of scale.

        24.      Numerous companies are capable of rendering high quality recordkeeping and

related services to the largest plans.

        25.      Even for the largest plans, the transition to a different recordkeeper is not difficult

or expensive, since any conversion cost is typically included in the new recordkeeping firm’s per

participant or asset fee. Competitive firms will typically employ a dedicated transition team

manager with daily oversight of the entire team devoted to transitioning plans from the previous

recordkeeper.

        26.      Every recordkeeper that services large plans routinely performs transition services;

they are generally regarded as a cost of doing business. My experience at Transamerica included

executive oversight over these transitions in order to ensure we met timelines and that the clients

were satisfied. I presided over 20 to 30 such transitions involving medium or large 403(b) defined

contribution plans over my tenure at Transamerica, including transitions involving Teachers

Insurance Annuity Association of America (“TIAA”) and higher education institutions. I was also

involved as executive contact with multiple new business transitions as 403(b) practice leader at

MetLife.

        27.      Since the mid-2000s, the basic recordkeeping services provided to 401(k) defined

contribution plans have been increasingly similar to 403(b) plans. Competing firms in the

marketplace tend to try to win business based on service quality, but for the services that must be

                                                    6
     Case
    Case   3:16-cv-01345-AWT Document
         1:16-cv-06525-PKC-JLC        342-5
                               Document 355-8Filed  03/04/21
                                                Filed 10/04/19Page 1211
                                                                Page  of of
                                                                         5857




offered in order to accomplish the basic core recordkeeping functions, no significant differences

between providers exists.

       28.     The cost of providing recordkeeping services varies with the number of accounts,

not the amount of assets. That is, it would not cost a recordkeeper more to provide recordkeeping

services simply because the value of plan assets increases.

       29.     Compared with smaller plans, larger plans have greater leverage to negotiate

recordkeeping services.

       30.     The pricing structure for recordkeeping services usually follows one of two

models: (1) a per-participant fee based on the number of participants with account balances; or (2)

an asset-based fee.

       31.     A per-participant fee structure may operate in several different ways. The total

contract amount is typically negotiated based on a per-participant rate. That contract amount can

be paid by the employer, allocated to participants per capita, allocated to participants pro rata, or

allocated per capita or pro rata with larger accounts paying the shares of smaller accounts.

       32.     In plans with a per-participant fee structure, the recordkeeping fees may also be

paid via revenue sharing, i.e., through a portion of the expenses comprising the expense ratio for

each individual investment option. In this scenario, if the revenue sharing collected is more than

the agreed contract amount, the recordkeeper returns the excess funds to the plan.

       33.     A per-participant fee is the best practice for prudent fiduciaries. In part, this is

because such a fee is not dependent on the amount of assets that are recordkept.

       34.     Ideally, no revenue sharing is used to pay for recordkeeping because it may result in

disproportionate allocation of recordkeeping expenses among plan participants, may be a drag on

investment performance, may result in inequitable allocations of recordkeeping expenses among

                                                  7
     Case
    Case   3:16-cv-01345-AWT Document
         1:16-cv-06525-PKC-JLC        342-5
                               Document 355-8Filed  03/04/21
                                                Filed 10/04/19Page 1312
                                                                Page  of of
                                                                         5857




plan participants, and reduces transparency of recordkeeping fees. If a fund with revenue sharing is

used, the fiduciary should ensure that costs of recordkeeping are re-allocated fairly among plan

participants.

        35.     Under the per-participant fee model, the plan sponsor has several options as to how

to pay the fee, including the employer directly paying the fee, or having the plan pay the fee. If the

plan pays, the fee can be allocated among participants in a variety of ways, including by assessing

a flat rate to each participant, or by allocating the fee to participants on a pro rata basis pursuant to

each participant’s assets.

        36.     By contrast, in an asset-based pricing arrangement, the recordkeeper typically

collects a percentage of assets in the plan, via a portion of each fund’s fees. Recordkeepers usually

enter into agreements with mutual funds by which the funds agree to pay a portion of the fees they

deduct from the fund to the recordkeeper to compensate it for its plan recordkeeping services.

Recordkeepers whose own funds are in the plan (either directly or through an affiliate) usually

designate a portion of that fund’s fees as compensation for its recordkeeping services.

        37.     Because assets in the plan typically increase over time with market appreciation

and ongoing contributions, the compensation received by the recordkeeper also increases, despite

the fact that the services provided and the recordkeeper’s cost to provide the services has not

changed. Recordkeepers generally prefer this structure because they can obtain higher fees without

engaging in contract negotiations, and without having to expend any additional resources or effort

to provide more services.

        38.     In some asset-based fee structures, recordkeepers may include breakpoints in their

pricing to reduce percentage fees as assets grow. These consist of provisions in recordkeeping

agreement that set a sliding scale asset-based fee percentage that decreases as the value of the

                                                   8
       Case
      Case   3:16-cv-01345-AWT Document
           1:16-cv-06525-PKC-JLC        342-5
                                 Document 355-8Filed  03/04/21
                                                  Filed 10/04/19Page 1413
                                                                  Page  of of
                                                                           5857




assets increase.

          39.     It is more common to have asset-based arrangements in smaller plans because the

revenue sharing generated by those plans may not be sufficient to cover the revenue requirement.

On the other hand, larger plans using asset-based fees will typically generate surplus revenue

sharing, because the cost-per-participant is much lower due to economies of scale. Therefore, a

prudent fiduciary of a plan that includes investment options that generate revenue sharing for the

recordkeeper should negotiate a per-participant revenue requirement, and secure the return of all

excess revenue to the plan. The prudent fiduciary then monitors the amount of revenue sharing the

recordkeeper collects to ensure that compensation is limited to the negotiated, reasonable amount.

V.        Factual Background

          40.     Two plans are at issue here – the Cornell University Retirement Plan for the

Employees of the Endowed Colleges at Ithaca (“CURP” or “Retirement Plan”) and the Cornell

University Tax-Deferred Annuity Plan (“TDA Plan”) (collectively, “the Plans”). Both plans are

governed by Section 403(b) of Internal Revenue Code.5 Cornell and its Board of Trustees serve as

the named fiduciaries for the Plans.6

          41.     Prior to April 17, 2011, the Cornell Defendants’ oversight of the Plans’

recordkeeping and administrative fees rested entirely with its benefits employees.7 On April 7,

2011, Cornell’s Board of Trustees delegated oversight authority to the Retirement Plan Oversight

Committee (“RPOC”).8 According to the RPOC Charter, the Chair of the RPOC shall at all times

be the Vice President for Human Resources of Cornell University, “who shall determine the



5
    CORNELL027154; CORNELL027163.
6
    Tr. of Dep. of G. Bursic (“Bursic Dep.”) at 63:13-64:1.
7
    Tr. of Dep. of M. Opperman (“Opperman Dep.”) at 222:21-25.
8
    CORNELL019448.

                                                       9
           Case
          Case   3:16-cv-01345-AWT Document
               1:16-cv-06525-PKC-JLC        342-5
                                     Document 355-8Filed  03/04/21
                                                      Filed 10/04/19Page 1514
                                                                      Page  of of
                                                                               5857




number of other RPOC members and appoint all of the other RPOC members.”9

            42.    The Cornell Defendants failed to undertake any prudent process to ascertain that

the recordkeeping fees of the Plans were reasonable.

            43.    Prior to late 2011, the Cornell Defendants were entirely unware what the

recordkeeping and administrative fees the Plans paid, lacked any process for years to evaluate the

reasonableness of the fees and never even attempted to negotiate with their two recordkeepers.

            44.    The Cornell Defendants have never engaged in an RFP for the Plans’

recordkeeping and administrative services.

            45.    The Cornell Defendants only analyzed the per participant or total fees on one

occasion—in 2012—and otherwise only discussed the Plans’ recordkeeping fees according to the

basis points applied to the assets in the Plans.

            46.    The Cornell Defendants delegated the negotiation of the Plans’ recordkeeping and

administrative fees to their outside consultant CAPFINANCIAL PARTNERS, LLC d/b/a

CAPTRUST Financial Advisors (“CAPTRUST”) and did nothing to monitor CAPTRUST’s

negotiations.

            47.    CAPTRUST followed a deficient process for negotiating the Plans’ recordkeeping

fee by merely accepting price reduction offers from TIAA and Fidelity Investments Institutional

Operations Company, Inc. (“Fidelity”).

            48.    Cornell never considered consolidating to a single recordkeeper for the Plans

despite knowing it would result in the best cost structure for participants.

            49.    Paul Bursic, a member of RPOC and the human resources department that RPOC



9
    Id.


                                                   10
      Case
     Case   3:16-cv-01345-AWT Document
          1:16-cv-06525-PKC-JLC        342-5
                                Document 355-8Filed  03/04/21
                                                 Filed 10/04/19Page 1615
                                                                 Page  of of
                                                                          5857




members relied upon for his expertise in recordkeeping and administrative fees, demonstrated a

remarkable lack of knowledge, expertise, and care regarding recordkeeping and administrative

fees.

        50.    Throughout the relevant time period, Cornell has used TIAA to be one of the

recordkeepers for Plans.10

        51.    Cornell also has used Fidelity as a recordkeeper throughout the relevant time

period.11

        52.    TIAA’s compensation for providing recordkeeping services to the Plans is and at

all relevant times has been paid by participants through uncapped asset-based revenue sharing.12

        53.    The earliest recordkeeping agreement I have reviewed between Cornell and TIAA

is dated November 11, 2006.13

        54.    The November 11, 2006 contract between TIAA and Cornell states TIAA will be

compensated for its recordkeeping services. Paragraph 8 of the March 2008 contract is titled

“Fees” and provides:

        [Cornell] understands and accepts that TIAA may be compensated for its services
        under this Agreement by payments made by providers of mutual funds, or their
        affiliates, used as allocation options under the Plans and from fees under the
        TIAA-CREF annuity contracts. This shall include sharing, on a periodic basis, in
        the revenue derived by such mutual funds providers and TIAA-CREF.14

10
   TIAA_CORNELL_00000007; TIAA_CORNELL_00036237; TIAA_CORNELL_00000026;
TIAA_CORNELL_00000061; TIAA_CORNELL_00000055; TIAA_CORNELL_00043632;
TIAA_CORNELL_00000004; TIAA_CORNELL_00000045; TIAA_CORNELL_00030507;
TIAA_CORNELL_00000051; TIAA_CORNELL_00042694; CORNELL024772; TIAA_CORNELL_00038768;
TIAA_CORNELL_00036239; CORNELL013800; CAPTR_0012723; TIAA_CORNELL_00041591.
11
   Tr. of Dep. of P. Warner (“Warner Dep.”) at 19:8-14.
12
   TIAA_CORNELL_00000007; TIAA_CORNELL_00036237; TIAA_CORNELL_00000026;
TIAA_CORNELL_00000061; TIAA_CORNELL_00000055; TIAA_CORNELL_00043632;
TIAA_CORNELL_00000004; TIAA_CORNELL_00000045; TIAA_CORNELL_00030507;
TIAA_CORNELL_00000051; TIAA_CORNELL_00042694; CORNELL024772; TIAA_CORNELL_00038768;
TIAA_CORNELL_00036239; CORNELL013800; CAPTR_0012723; TIAA_CORNELL_00041591.
13
   TIAA_CORNELL_00000007.
14
   Id.

                                               11
      Case
     Case   3:16-cv-01345-AWT Document
          1:16-cv-06525-PKC-JLC        342-5
                                Document 355-8Filed  03/04/21
                                                 Filed 10/04/19Page 1716
                                                                 Page  of of
                                                                          5857




        55.      Because the November 11, 2006 agreement does not specify the amount TIAA will

be paid for recordkeeping services, it is not possible from that contract to determine the amount

Cornell agreed to cause the Plans’ participants to pay TIAA for recordkeeping services.15

        56.      No limit was imposed on the amount of compensation TIAA could receive for

recordkeeping until Amendment No. 5, dated June 21, 2012.16 That contract instituted a new

system whereby a Revenue Credit Account would be funded with any revenue sharing collected

by TIAA in excess of a “revenue requirement,” as expressed in basis points.

        57.      Even when Cornell executed amended recordkeeping agreements with TIAA, the

amount the Plans’ participants would pay for recordkeeping services remained unclear because the

amount to be paid is expressed in basis points.17

        58.      When the revenue requirement is stated in basis points, there is no limit on the

dollar amount a service provider may collect for recordkeeping services.

        59.      This use of asset-based revenue sharing has continued to date in the Plans as

opposed to a flat rate per participant fee.18

        60.      TIAA admitted that under the recordkeeping agreements, the compensation TIAA

would receive depended on the value of assets in the Plans, rather than the value of the services

provided, and so as of the date of execution of the agreements, the actual dollar cost of

recordkeeping services that Cornell was agreeing to pay was unknown.19

        61.      TIAA admitted it was not aware of any time it provided to Cornell any information

15
   TIAA_CORNELL_00000007.
16
   TIAA_CORNELL_00043632.
17
   TIAA_CORNELL_00043632; TIAA_CORNELL_00000004; TIAA_CORNELL_00030507;
TIAA_CORNELL_00042694.
18
   While there have been reductions in the number of uncapped basis points charged for recordkeeping, Cornell has
never negotiated a flat per-participant fee. Tr. of Dep. of P. Weber (“Weber Dep.”) at 226:13-16.
19
   Weber dep. at 104:20-107:18.

                                                       12
       Case
      Case   3:16-cv-01345-AWT Document
           1:16-cv-06525-PKC-JLC        342-5
                                 Document 355-8Filed  03/04/21
                                                  Filed 10/04/19Page 1817
                                                                  Page  of of
                                                                           5857




quantifying the per-participant fee to provide recordkeeping services to the Plans, until this lawsuit

was filed.20

        62.      Fidelity’s compensation for providing recordkeeping services to the Plans has also

been paid by participants through uncapped asset-based revenue sharing.21

        63.      Effective January 1, 2012, the first amendment to the custodial account agreement,

Fidelity began offering revenue credits set forth as flat dollar amounts.22

        64.      Thereafter, each amendment to the custodial agreement provided for uncapped

revenue sharing with flat revenue credit amounts.23

        65.      Fidelity’s uncapped asset-based revenue sharing pricing structure for Fidelity has

continued to date in the Plans.24

        66.      Fidelity admitted that Cornell never countered any of the offers that Fidelity made

to Cornell regarding the Plans’ recordkeeping fees paid to Fidelity, including each successive

revenue credit Fidelity proposed over the years, which were all flat dollar figures that Fidelity

itself came up with and Cornell accepted.25

VI.     Cornell’s Flawed Fiduciary Process

        a. Prudent fiduciary practices for defined contribution recordkeeping fees.

        67.      Based on my lengthy experience in the 403(b) industry, including interacting with

plan fiduciaries and preparing pricing proposals, a prudent fiduciary should, among other things,

20
   See Weber dep. at 165:7-167:7.
21
   Warner dep. at 57:20-58:9 (“So it’s asset-based fees that are coming in for recordkeeping.”); see also id. at
215:20-216:21; CORNELL021699; CORNELL024545; CORNELL024546; CORNELL003409; CAPTR_0012873;
CAPTR_0015229.
22
   Warner Dep. at 122:13-123:15; CORNELL024545.
23
   Warner Dep. at 123:10-125:6, 126:13-129:22, 149:21-163:1; CORNELL024546; CORNELL003409;
CAPTR_0012873.
24
   Warner dep. at 57:20-58:9 (“So it’s asset-based fees that are coming in for recordkeeping.”); see also id. at
215:20-216:21; CORNELL021699; CORNELL024545; CORNELL024546; CORNELL003409; CAPTR_0012873;
CAPTR_0015229.
25
   Warner dep. at 123:1-131:19, 149:21-172:20, 171:20-173:20.

                                                      13
      Case
     Case   3:16-cv-01345-AWT Document
          1:16-cv-06525-PKC-JLC        342-5
                                Document 355-8Filed  03/04/21
                                                 Filed 10/04/19Page 1918
                                                                 Page  of of
                                                                          5857




follow the recommendations set forth herein, which are the same standards that were applicable

since well before 2010.

         68.      A prudent fiduciary of a 403(b) plan should engage in competitive bidding of

recordkeeping services every 3-5 years via a request for proposal (RFP).26

         69.      A prudent fiduciary of a 403(b) plan should negotiate a per-participant revenue

requirement (or per-participant revenue threshold) based on the number of participants with

account balances.

         70.      A prudent fiduciary of a 403(b) plan should understand the amounts and sources of

revenue paid for recordkeeping services.

         71.      A prudent fiduciary of a 403(b) plan should consider consolidating recordkeeping

providers, including considering whether and how much consolidation would save in plan

expenses.

         72.      Moving to a single recordkeeper model is a fiduciary best practice because, among

other things, it allows the plan to maximize its bargaining power. In a multiple-recordkeeper

model, each recordkeeper only receives a portion of the plan assets and participants, reducing the

economies of scale that could be achieved by the recordkeeper in a single-recordkeeper model.

         73.      A multi-recordkeeper model is also inefficient, in that it leads to duplicative

services and increases plan costs. A single recordkeeper model simplifies the HR tasks needed to

support the plan, and allows for a broader array of services for participants from a single vendor.

These advantages of consolidating to a single recordkeeper are widely known in the industry and

26
   See, e.g., Polk, Tyler, Is it Time for a Change? Best Practice in Retirement Plan Record Keeper Searches, Fiduciary
Investment Advisors (April 2015); see also Carl, John, Including Regular RFPs as Part of a Fiduciary Liability
Reduction Strategy, January 24, 2018 (“The DOL assumes that plan sponsors solicit RFPs for service providers every
three to five years as part of their fiduciary duty to monitor plan service providers.”), available at:
https://www.napa-net.org/news/technical-competence/case-of-the-week/including-regular-rfps-part-fiduciary-liabilit
y-reduction-strategy/.

                                                         14
      Case
     Case   3:16-cv-01345-AWT Document
          1:16-cv-06525-PKC-JLC        342-5
                                Document 355-8Filed  03/04/21
                                                 Filed 10/04/19Page 2019
                                                                 Page  of of
                                                                          5857




have been for over a decade.27 Cornell could have and should have consolidated to a single

recordkeeper at least by 2010.

        74.      A prudent fiduciary of a 403(b) plan should regularly monitor the amounts paid for

recordkeeping, including rebates or amounts deposited in revenue credit accounts, to ensure that

recordkeeper compensation is in conformance with the recordkeeping agreements and otherwise

remains reasonable. This is especially important where asset-based fees are charged because the

fees may become unreasonable as assets grow. Prudent fiduciaries should take action to promptly

remedy any such unreasonable recordkeeping fee.

        75.      A prudent fiduciary should request and make every effort to obtain rebates or

credits to offset all past recordkeeping fees above a reasonable rate; this is an ongoing

responsibility. In many cases, recordkeepers will grant retroactive revenue credits to offset such

past recordkeeping fees, especially if this request is made in the context of a robust negotiation

regarding recordkeeping fees going forward.28

        76.      Fiduciary best practices require separation of the recordkeeper and investment

management functions in order to eliminate conflicts of interest and allow full fee transparency.

        77.      An effective RFP process requires that the fiduciary act prudently in selecting a

recordkeeper and investment advisor void of any conflict of interest acting solely in the best

interest of plan participants and their beneficiaries. In other words, the best practice is for a

fiduciary to issue separate RFPs for recordkeeping and investment advisory services. If the entity

(or related entities) providing recordkeeping services also provides ancillary services or offers

proprietary funds, this creates an inherent conflict of interest. Dual RFPs for recordkeeping and

27
   See, e.g., The Standard Retirement Services, Inc., Fixing Your 403(b) Plan: Adopting a Best Practices Approach, at
2 (Nov. 2009); Vendor Consolidation in Higher Education: Getting More from Less, PLANSPONSOR (July 29, 2010).
28
   An example of this is evident in the substantial revenue credits obtained by CalTech for its 403(b) retirement
program, discussed below.

                                                        15
       Case
      Case   3:16-cv-01345-AWT Document
           1:16-cv-06525-PKC-JLC        342-5
                                 Document 355-8Filed  03/04/21
                                                  Filed 10/04/19Page 2120
                                                                  Page  of of
                                                                           5857




investment advisory services ensure that the recordkeeper has no control over the fund lineup and

therefore eliminates a conflict of interest. In this scenario, the best practice for eliminating this

conflict is for the recordkeeping RFP to stipulate that the recordkeeping provider will have no

control over the fund lineup, no proprietary funds will be used, that the platform will offer open

architecture, and set forth how the pricing will be expressed (ideally on a per-participant

fixed-dollar basis29). A fiduciary who does not follow this best practice must be extraordinarily

careful to actively and diligently monitor recordkeeping fees in order to overcome this conflict and

to ensure that only appropriate and agreed-upon recordkeeping fees are charged.

          78.      The RFP process should include these key steps:

                          Assemble the team from the committee who will be responsible for key
                           decisions. Best choice is to include individuals with a variety of
                           perspectives and skills. Make certain to document all steps during the
                           process.

                          Determine what independent advisors/consultants can assist with the RFP
                           process. Negotiate fees and initiate process.

                          Develop the timeline and create and approve RFP format. Be sure to reflect
                           your culture and provide significant background information to help
                           prospective firms customize their proposals.

                          Identify recordkeepers and investment providers to receive RFP and
                           distribute with strict timeline.

                          Review and score responses and decide on providers for finals
                           presentations. Interview the potential recordkeepers and investment
                           providers and complete negotiations on fees and services.

                          Finalize selection process, communicate process and results, and initiate
                           transition.

                          Establish responsibilities and timeline for on-going fiduciary monitoring
                           and due diligence.

          79.      Evaluating RFP responses requires comparing the services and pricing of each

29
     403(b) Plan Redesign Working Paper, University of Notre Dame (Feb. 2014).

                                                       16
     Case
    Case   3:16-cv-01345-AWT Document
         1:16-cv-06525-PKC-JLC        342-5
                               Document 355-8Filed  03/04/21
                                                Filed 10/04/19Page 2221
                                                                Page  of of
                                                                         5857




provider who responds. This also may require sending follow-up requests for information from the

provider. Ultimately, the prudent fiduciary must engage, to the extent possible, in an

“apples-to-apples” comparison between potential recordkeepers and the services provided in order

to secure the best price, given the service level, for the plan participants.

       80.     Because recordkeeping candidates are motivated to secure the business and

because they face price competition, additional quotes may be presented to the plan fiduciary that

are substantially lower than the initial bids. The final quote provided by a provider after engaging

in negotiations associated with an RFP is likely to be lower than the initial bid. Even the threat of

engaging in a RFP process can cause the incumbent to renegotiate its contract to reduce its

compensation significantly.

       81.     A prudent fiduciary negotiates with the recordkeeper, and does not simply accept

the first offer. Negotiation means doing more than simply asking a service provider for a reduction

and then receiving one. If a service provider makes an offer to reduce fees, that should be a signal

to the plan fiduciaries that there may be further room to negotiate. A prudent fiduciary then

negotiates to see if the bidders will lower their bid even further before agreeing to a final price.

This includes inquiring as to the basis for the reduction, in order to gain an understanding of what

cost factors the service provider is relying on in providing pricing. A prudent fiduciary must be

cautious not to simply take the first offer as the “easy way out.”

       82.     In pricing negotiations, recordkeeping providers are often more concerned with and

tend to base their pricing proposals on their own funding goals, rather than on providing the plan

with the best possible price. This means that a prudent fiduciary must push back on the provider

and separate the discussion about funding from the discussion about pricing.

       83.     When dealing with an investment product priced using an all-inclusive fee (also

                                                  17
     Case
    Case   3:16-cv-01345-AWT Document
         1:16-cv-06525-PKC-JLC        342-5
                               Document 355-8Filed  03/04/21
                                                Filed 10/04/19Page 2322
                                                                Page  of of
                                                                         5857




referred to as a “bundled” or “wrap” fee), the fiduciary should make certain the fees are reasonable

for services provided and be able to have full fee transparency eliminating any potential conflict of

interest.

        84.    Another way that plans may attempt to gather pricing data is through a request for

information (RFI). This process involves asking incumbent and outside recordkeepers for

information regarding recordkeeping pricing based on generic plan characteristics, such as the

number of participants and value of the assets.

        85.    An RFI does not generate the lowest possible price for a given service level,

because, among other reasons, unlike an RFP, it does not send a clear signal that the plan is

considering engaging a different recordkeeping provider.

        86.    Plan sponsors may also engage in benchmarking studies. This involves comparing

plan fees to a dataset, which might be a consultant’s or other third-party’s database, or a survey.

        87.    Benchmarking studies do not result in the lowest price point for the desired service

level because, among other reasons, they do not provide plan-specific information, may contain

outdated or otherwise unreliable information, and may contain pricing data that did not result from

competitive bidding. In addition, these studies may not reflect a level of service comparable to that

required by the plan at issue.

        88.    The requirements set forth above regarding prudent processes are widely accepted

in the industry, and have been the standard for plan fiduciaries throughout my career and well

before 2010.

        89.    Hiring a third-party advisory or consulting firm to assist with the RFP due diligence

process or on-going fiduciary monitoring should be done with strict compliance to fiduciary goals

and investments monitored in-line with an IPS. Although third-party independent

                                                  18
    Case
   Case   3:16-cv-01345-AWT Document
        1:16-cv-06525-PKC-JLC        342-5
                              Document 355-8Filed  03/04/21
                                               Filed 10/04/19Page 2423
                                                               Page  of of
                                                                        5857




advisory/consulting support can assist with fiduciary responsibilities, it is the plan sponsor’s

ultimate responsibility to meet all fiduciary requirements.

        90.    In my career in the 403(b) marketplace, I have personally been involved in

consolidations involving TIAA “legacy” assets.

        91.    These “legacy” assets, including the TIAA Traditional annuity, have built-in

limitations, depending on the type of retirement annuity contract that is used.

        92.    For example, with the TIAA Traditional annuity under the “legacy” Retirement

Annuity (“RA”) contract, there is an approximately 10-year “lockup” provision requiring gradual

withdrawal of assets over that period.

        93.    TIAA asserts that the RA contract, as well as several other legacy contract types, do

not allow a plan sponsor to directly map assets from one investment option to another. Instead, the

individual participants must authorize a transfer of assets. This would mean that even if plan

fiduciaries determine that an annuity governed by an RA contract is no longer prudent and should

be removed, funds cannot be transferred out of that annuity at the plan level. I am not opining as to

the legal validity of TIAA’s assertions that the plan sponsor cannot map assets from any TIAA

Annuity and am not aware of any contractual language or other legal rationale that entails that

these assets cannot be mapped by the plan sponsor.

        94.    Since 2005, TIAA’s Retirement Choice (RC) contract type has been available to

Cornell. Even TIAA agrees that this is a contract under the control of the plan sponsor, meaning

that assets governed by this contract type can be mapped at the plan level. The plan has the ability

to choose what contract type to use on a go-forward basis. Similarly, the Retirement Choice Plus

(RCP) contract type gives plan-level control over assets it governs, and has been available since

2006.

                                                 19
       Case
      Case   3:16-cv-01345-AWT Document
           1:16-cv-06525-PKC-JLC        342-5
                                 Document 355-8Filed  03/04/21
                                                  Filed 10/04/19Page 2524
                                                                  Page  of of
                                                                           5857




           95.      Cornell still uses the legacy contract types, despite its ability to use RC contracts

since 2005.30 If Cornell had opted for RC contracts on a go-forward basis, all new money

deposited by plan participants in TIAA annuities since that time would indisputably be mappable.

Cornell could have chosen to move to RC contracts at any time since 2005.

           96.      I have been personally involved with several educational campaigns designed to

move participants’ assets out of “legacy” investment options. These campaigns have involved plan

sponsors’ efforts to escape from the restrictive and burdensome TIAA contract provisions. These

campaigns were necessary because of TIAA’s assertions that the legacy contracts were not

mappable. I have spent a great deal of time in my career promoting change and assisting 403(b)

plan sponsors to move away from TIAA. I have had success in engaging plan sponsors based on,

among other things, the lack of liquidity and underperformance of TIAA “legacy” assets.

           97.      These campaigns involved multiple facets, including email campaigns, a

pre-transition website, and on-campus visits. The messaging of these campaigns included:

explaining to participants how much in fees they are paying in legacy TIAA investments; how that

is diminishing their retirement funds; showing them how the same or very similar investments are

available in new plan investment options but at lower cost and better performance; showing them

how much better their retirement accounts would be by switching over. Participants would then be

provided with instructions and forms for them to sign instructing TIAA to transfer their accounts.

           98.      In my experience, educational campaigns directed to plan participants in order to

move funds out of TIAA products and into more prudent investment options have been highly

successful. A highly effective, “boots-on-the-ground” educational campaign can result in 60-80%

of the active plan participants moving their retirement assets out of TIAA “legacy” products and

30
     See Tr. of Dep. of A. Polacek (“Polacek Dep.”) at 23:15-19.

                                                          20
      Case
     Case   3:16-cv-01345-AWT Document
          1:16-cv-06525-PKC-JLC        342-5
                                Document 355-8Filed  03/04/21
                                                 Filed 10/04/19Page 2625
                                                                 Page  of of
                                                                          5857




into superior investment options.

        b. Cornell failed to follow a prudent fiduciary process.

                 1.       Prior to November 2011, the Cornell Defendants were unaware of the
                          Plans’ recordkeeping and administrative fees and had no process for
                          monitoring their reasonableness.

        99.      Cornell’s Senior Director of Benefits Services and Administration from May 1997

until November 2016,31 Paul Bursic, testified that prior to the retention of Defendant CAPTRUST

in December 2011,32 no one at Cornell knew what the Plans were paying in recordkeeping and

administrative fees, the Cornell Defendants believed that they could not determine what the

recordkeeping and administrative fees the Plans were paying, and that the Cornell Defendants

never attempted to negotiate or benchmark their recordkeeping fees with TIAA or Fidelity.33 In

sum, the Cornell Defendants admittedly did nothing to ensure that their recordkeeping and

administrative fees were reasonable until after December 2011 and did not follow a prudent

process.

                 2.       The Cornell Defendants failed to engage in a Request for Proposal or
                          any other process to determine whether the recordkeeping and
                          administrative fees the Plans paid are reasonable.

        100.     Even after Cornell hired CAPTRUST in December 2011, the Cornell Defendants

failed to engage in a prudent process to ensure that the recordkeeping and administrative fees that

Plans paid were reasonable.

        101.     As discussed above, a prudent fiduciary of a defined contribution plan conducts a

RFP for recordkeeping and administrative fees every three-to-five years. In fact, every investment

advisory that responded to Cornell’s request for proposals for an investment advisor indicated that

31
   Bursic Dep. at 24:12-25:1. Bursic was initially Director of Benefit Services and Administration and was promoted
to Senior Director prior to his retirement. Id.
32
   CORNELL021910.
33
   Id. at 92:7-95:14.

                                                        21
      Case
     Case   3:16-cv-01345-AWT Document
          1:16-cv-06525-PKC-JLC        342-5
                                Document 355-8Filed  03/04/21
                                                 Filed 10/04/19Page 2726
                                                                 Page  of of
                                                                          5857




an RFP should be conducted for recordkeeping and administrative services.34

        102.       However, it is clear from my review that Cornell never conducted an RFP for

recordkeeping and administrative services.35

        103.       Beyond failing to ever engage in the prudent process of an RFP, the Cornell

Defendants never conducted a single RFI regarding the recordkeeping and administrative services

for the Plans.36

        104.       Finally, the Cornell Defendants admitted that the RPOC never reviewed any

benchmarking or other data to determine if the recordkeeping and administrative fees the Plans

were paying were reasonable.37

        105.       Members of RPOC believed that CAPTRUST was conducting fee benchmarking

but did not ever recall reviewing the fee benchmarks that they believed CAPTRUST was

conducting.38

                   3.     The Cornell Defendants only once reviewed the per-participant or
                          total recordkeeping and administrative fees the Plans were paying.

        106.       As discussed above, a prudent fiduciary examines recordkeeping and

administrative fees on a per-participant or total fee basis to determine whether the fees are

reasonable rather than only examining asset-based fees or revenue requirements.

        107.       The Plans’ recordkeeping and administrative fees have always been paid through


34
   Tr. of Dep. of E. Walsh (“Walsh Dep.”) at 127:7-16; CORNELL024180; CORNELL006782; CORNELL006753;
CORNELL024169; CORNELL015325; CORNELL024183; CORNELL011415; CORNELL011420;
CORNELL011422; CORNELL015395; CAPTR_0015566; CORNELL027629.
35
   Bursic Dep. at 44:4-23; Tr. of Dep. of P. Gallagher (“Gallagher Dep.”) at 26:19-24; Tr. of Dep. of A. Edwards
(“Edwards Dep.”) at 119:22-110:5; Tr. of Dep. of J. DeStefano (“DeStefano Dep.”) at 130:8-13; Opperman Dep. at
251:25-252:3; Tr. of Dep. of M. Prasad (“Prasad Dep.”) at 38:20-14; Walsh Dep. at 198:24-199:5; Tr. of Dep. of J.
Strodel (“Strodel Dep.”) at 239:7-13; Warner dep. at 343:14-344:7.
36
   Bursic Dep. at 50:23-51:2; Gallagher Dep. at 27:16-20; Edwards Dep. at 110:6-13; Opperman Dep. at 252:5-12;
Prasad Dep. at 41:21-42:20.
37
   Bursic Dep. at 51:3-14; Gallagher Dep. at 79:5-8; Walsh Dep. at 51:5-15; Opperman Dep. at 252:13-253:11.
38
   See, e.g., Bursic Dep. at 52:16-54:15; Prasad Dep. at 44:12-46:2.

                                                       22
      Case
     Case   3:16-cv-01345-AWT Document
          1:16-cv-06525-PKC-JLC        342-5
                                Document 355-8Filed  03/04/21
                                                 Filed 10/04/19Page 2827
                                                                 Page  of of
                                                                          5857




asset-based arrangement in which the recordkeeping fees participants pay are determined by

taking a number of basis points or a percentage.39 The recordkeeping and administrative fees for

the Plans have never been calculated based on a per-participant or flat fee despite the fact that the

cost for recordkeeping is primarily determined by the number of participants rather than the

amount of assets invested.

         108.     The only time RPOC examined the Plans via a per-participant rate was on April 13,

2012.40 Cornell was paying TIAA an estimated $214 dollars per participant in recordkeeping and

administrative fees and Fidelity $112 per participant in recordkeeping and administrative fees.41

The presentation related that under a new arrangement TIAA’s per participant fee was estimated at

$145 and Fidelity’s at $58 dollars.42

         109.     No member of the RPOC even questioned why Cornell was paying recordkeeping

and administrative fees to TIAA that were between two and three times higher than the per

participant fees paid to Fidelity.43

         110.     All other references to recordkeeping fees in meeting materials and minutes I

reviewed are reflected as the number of basis points or percentage of the assets used to calculate

the fees the Plans paid and not on a per-participant basis. Reviewing merely the basis point or

so-called “required revenue rate”44 a plan is paying does not allow a fiduciary to prudently judge

the reasonableness of fees.



39
   See infra at ¶¶ 52, 62.
40
   See CORNELL022014 at 12-13.
41
   Id. at 13.
42
   Id.
43
   Bursic Dep. at 131:9-132:14; Gallagher Dep. at 85:9-86:12.
44
   The term “required revenue rate” is in fact a misnomer. There is nothing “required” about this rate, other than the
fact that it reflects the fee that TIAA desires to be paid. In my experience, and based on numerous RFPs I have been
involved with alongside TIAA, this “required” revenue rate is often far above what TIAA is ultimately willing to
accept.

                                                          23
      Case
     Case   3:16-cv-01345-AWT Document
          1:16-cv-06525-PKC-JLC        342-5
                                Document 355-8Filed  03/04/21
                                                 Filed 10/04/19Page 2928
                                                                 Page  of of
                                                                          5857




                  4.       The Cornell Defendants improperly relied on CAPTRUST to
                           determine the recordkeeping and administrative fees the Plans paid.

         111.     Rather than engaging in a prudent process to ensure the Plans were paying

reasonable recordkeeping and administrative fees, the Cornell Defendants deferred entirely to

CAPTRUST to negotiate and assure the Plans’ recordkeeping and administrative fees were

reasonable.45

         112.     The Cornell Defendants did nothing to monitor or independently assess

CAPTRUST’s negotiations and determinations regarding the Plans’ recordkeeping and

administrative fee and assumed that CAPTRUST was negotiating reasonable fees for the Plans. 46

                  5.       CAPTRUST only conducted limited benchmarking and negotiations.

         113.     As discussed above, CAPTRUST never conducted an RFP for the Plans’

recordkeeping and administrative services as a prudent fiduciary would do every 3 to 5 years.

         114.     The only fee benchmarking that CAPTRUST Senior Vice President James Strodel

recalled was a comparison to the fees paid by other CAPTRUST clients in 2012.47

         115.     CAPTRUST Senior Vice President Barron Schmitt did not recall benchmarking

TIAA’s recordkeeping fee when TIAA offered new prices in 2012, 2014, or 2017.48 Schmitt

recalled the most recent fee amendments, after this lawsuit, being benchmarked but could not


45
   Bursic Dep. at 53:18-54:15; Gallagher Dep. at 62:11-63: DeStefano Dep. at 129:16-21, 131:4-14; Edwards dep. at
107:14-109:6; Tr. of Dep. of J. Schwartz at 78:8-80:12; Prasad Dep. at 67:22-68:16.
46
   See, e.g., Bursic Dep. at 53:18-54:15 (“Q. Okay. So you relied on CAPTRUST to negotiate the fees but didn't look
at any independent data to validate whether those fees were within the market; is that a correct characterization? A. We
relied on CAPTRUST to do their professional job and they gave us great results and we did not have a way to
independently assess it unless we went out to the market with a new RFP, found another consultant that could look
over CAPTRUST's shoulders. That's an infinite loop RPOC did not want to get into -- we -- as long as we're satisfied
with the results that we have and that we feel that we're getting a really good deal with this, and we've heard, without
direct comparison from other competitor institutions with whom we're not supposed to be sharing a lot of information,
but a lot of smiles around the table. We're getting much better rates than we used to before, some of which have used
CAPTRUST, some of them used AON Hewitt, AON, AON Hewitt, Hewitt, Mercer, a big company in the New York
City area, Cammack, C-A-M-M-A-C-K”).
47
   Strodel Dep. at 223:12-16.
48
   Schmitt Dep. at 156:13-157:5, 157:19-158:1, 159:12-160:11, 162:22-163:10, 166:14-167:3.

                                                          24
      Case
     Case   3:16-cv-01345-AWT Document
          1:16-cv-06525-PKC-JLC        342-5
                                Document 355-8Filed  03/04/21
                                                 Filed 10/04/19Page 3029
                                                                 Page  of of
                                                                          5857




recall how Cornell’s fees compared to the 10 to 20 other similar CAPTRUST clients.49 Schmitt

also could not recall ever benchmarking Fidelity’s fees with CAPTRUST’s internal database after

2012.50

          116.   Moreover, the one or two times CAPTRUST may have conducted benchmarking

on the Plans, its efforts were very limited. Any benchmarking in 2012 only consisted of a “fairly

limited” set of “maybe” five comparable clients of CAPTRUST.51 Additionally, CAPTRUST

only benchmarked TIAA’s fees relative to the fees TIAA was providing other CAPTRUST clients

and Fidelity fees to the fees that Fidelity was providing other CAPTRUST clients and did nothing

to compare the fees to other vendors.52 These very limited fee benchmarking exercises that

CAPTRUST may have conducted are not a substitute for a robust and competitive RFP process.

          117.   Additionally, CAPTRUST’s negotiations with TIAA and Fidelity regarding

recordkeeping fees did not follow a prudent process. Rather than engaging in back and forth to

achieve the lowest prices, CAPTRUST only periodically asked the recordkeeper for a lower price

and then accepted the price offered.53 CAPTRUST never counter-offered or otherwise negotiated

with TIAA or Fidelity beyond asking for whatever price reduction these entities saw fit to give.54

James Strodel of CAPTRUST had a “vague recollection” of subsequent negotiations with TIAA

but could not identify any specifics.55 TIAA and Fidelity’s corporate representatives testified that

CAPTRUST always accepted their first offer and never counter-offered.56



49
   Schmitt Dep. at 169:21-:170:4.
50
   Schmitt Dep. at 176:22-178:24.
51
   Strodel Dep. at 223:13-227:10.
52
   Schmitt Dep. at 179:12-21.
53
   Strodel Dep. at 230:23-231:7.
54
   Strodel Dep. at 233:18-238:22.
55
   Strodel Dep. at 238:7-16.
56
   Weber Dep. at 164:13-165:5; 198:23-199:5; 199:24-201:9; Warner Dep. at 43:19-44:6, 52:1-52:7, 71:24-72:6,
171:20-173:20.

                                                      25
       Case
      Case   3:16-cv-01345-AWT Document
           1:16-cv-06525-PKC-JLC        342-5
                                 Document 355-8Filed  03/04/21
                                                  Filed 10/04/19Page 3130
                                                                  Page  of of
                                                                           5857




                    6.       The Committee never seriously considered consolidating to a single
                             recordkeeper.

           118.     As discussed above, consolidating to a single recordkeeper from a multiple

recordkeeper platform results in significant cost savings regarding recordkeeping and

administrative fees. A prudent fiduciary would have consolidated to a single recordkeeper prior to

2010.

           119.     The Plans used both TIAA and Fidelity as recordkeepers throughout the class

period.57

           120.     Despite being advised by CAPTRUST in January 2012 that consolidation results in

the “best cost structure,”58 the RPOC never consolidated to a single recordkeeper. Additionally,

there does not appear to be any substantial discussion of recordkeeper consolidation in any

meeting materials or minutes after the recommendation was made.

           121.     In fact, CAPTRUST tried to include recordkeeper consolidation as an agenda item

for future meetings, but it was removed from the agenda by Paul Bursic and Patrick Gallagher at

Cornell prior to the meeting.59

           122.     Recently, the RPOC decided to consolidate the 403(b) plans for the Weill Cornell

Medical School to a single recordkeeping agreement with TIAA.60 The consolidation of the Weill

Cornell plans resulted in fee reductions for participants.61 However, inexplicably, to this day the

Plans use multiple recordkeepers and RPOC has never given serious consideration to

consolidating the Plans.



57
     See supra at Section V (describing and citing the Plans’ operative recordkeeping agreements).
58
     CORNELL015581.
59
     CAPTRUST_0014242.
60
     Gallagher Dep. at 61:3-13.
61
     Id. at 138:17-19.

                                                          26
      Case
     Case   3:16-cv-01345-AWT Document
          1:16-cv-06525-PKC-JLC        342-5
                                Document 355-8Filed  03/04/21
                                                 Filed 10/04/19Page 3231
                                                                 Page  of of
                                                                          5857




                 7.       The members of RPOC showed a remarkable lack of understanding
                          regarding the Plans’ recordkeeping and administrative fees.

        123.     The members of RPOC showed a remarkable lack of understanding regarding the

Plans recordkeeping and administrative fees and services demonstrating that they could not have

conducted a prudent review. For example, multiple RPOC members testified that Paul Bursic was

the member most familiar with or involved with the Plans recordkeeping and administrative fees.62

However, Bursic demonstrated a tremendous lack of understanding regarding how the Plans

recordkeeping and administrative fees operated and the general market for recordkeeping fees and

a lack of desire to expand his knowledge.

        124.     For example, Bursic, despite testifying that he deferred to CAPTRUST regarding

fees, was unaware whether CAPTRUST acted as a co-fiduciary related to recordkeeping and

administrative fees.63

        125.     Cornell has always had an asset-based recordkeeping fee structure but Bursic

repeatedly and insistently testified that he believed that Cornell had a flat or per participant fee.64

        126.     Despite Department of Labor regulations requiring fiduciaries to consider and

assess all types of fees individually,65 Bursic believed it was improper to consider the Plans’

recordkeeping and administrative fees alone and only considered the expense ratio for funds.66

        127.     Bursic did not even know what the Plans paid for recordkeeping fees and testified

“[i]f you want to know what the number is ask CAPTRUST.”67

        128.     Bursic also testified “I have no idea and I have no desire to find out” whether any
62
   See, e.g., Opperman Dep. at 229:8-10 (Paul Bursic took the lead on negotiating TIAA’s recordkeeping agreement)
252:19-2529 (“Paul worked with CAPTRUST on the revenue sharing”).
63
   Bursic Dep. at 57:2-59:12.
64
   Bursic Dep. 105:22-115:24.
65
   See DOL Advisory Op. 2013-03A, at 4 (July 3, 2013); DOL Adv. Op. 97-15A (May 22, 1997); DOL Adv. Op.
97-16A (May 22, 1997); DOL Adv. Op. 97-19A (Aug. 28, 1997).
66
   Bursic Dep. at 99:21-102:1.
67
   Bursic Dep. at 106:7-107:13.

                                                       27
       Case
      Case   3:16-cv-01345-AWT Document
           1:16-cv-06525-PKC-JLC        342-5
                                 Document 355-8Filed  03/04/21
                                                  Filed 10/04/19Page 3332
                                                                  Page  of of
                                                                           5857




vendor “charges recordkeeping and administrative fees on a set dollar amount per participant

rather than a basis point like this.”68

           129.    Bursic also did not know whether TIAA could put a per participant cap on

recordkeeping and administrative fees and testified “[y]ou would have to talk to CAPTRUST.”69

      VIII. 403(b) Plans’ Recordkeeping Costs are No More Expensive Than Those for
            401(k) Plans.

           130.    Pricing models for 401(k) and 403(b) plans have merged into a similar format

resulting in very similar costs. Enhanced on-site education services typically requested by 403(b)

plan sponsors are part of the 403(b) recordkeeper’s expense and considered a necessary function of

the transition team. As such, information regarding 401(k) plans comparable in asset value and

participant counts to a given 403(b) plan, including regarding the market price, is highly relevant

in assessing reasonable recordkeeping fees for a higher education 403(b) plan.

           131.    At Transamerica, for medium or large plans, we used a similar pricing model for

both 401(k) and 403(b) plans, the same recordkeeping system, the same bidding process, and the

same pricing teams.

           132.    The differences in the work required to perform recordkeeping for retirement plans

containing annuities as opposed to retirement plans containing only mutual funds or other

non-annuity investment products are minimal. Daily valuation and net asset values of individual

annuities are calculated by the investment provider, not by the recordkeeper. As with mutual

funds, the annuity data is simply transferred to the plan’s recordkeeper for entry.

           133.    Most providers have additional revenue sources that may not be directly related to

recordkeeping the 403(b) plan. Although the single provider model will reduce costs and enhance

68
     Bursic Dep. at 117:15-118:6.
69
     Bursic Dep. at 118:17-119:3.

                                                   28
       Case
      Case   3:16-cv-01345-AWT Document
           1:16-cv-06525-PKC-JLC        342-5
                                 Document 355-8Filed  03/04/21
                                                  Filed 10/04/19Page 3433
                                                                  Page  of of
                                                                           5857




the participant experience, plan sponsors need to be aware of the fact that some firms consider the

retirement plan to be a loss leader that gives them access to a captive audience to sell other

products.

        134.     A prudent fiduciary must be aware of potential conflicts of interest where the

recordkeeper is “owning the participant” and capturing revenue from other sources including:

                         Proprietary investment options

                         IRA rollovers

                         Cross selling insurance products

                         Use of wealth advisors for employees with higher balances

                         Using plan revenue to have larger plans subsidizing un-related smaller
                          plans

        135.     Cornell was aware that the Plan recordkeepers were engaging in this kind of

cross-selling but failed to stop it, nor did Cornell use it as a point of leverage to gain concessions in

recordkeeping fee pricing.70

        136.     CAPTRUST was also aware of the recordkeepers’ practices of using plan

participant information to sell non-plan products but did not inquire further or stop the practice.71

IX.     Publicly available data as well as my personal experience pricing 403(b) plans
        demonstrates that Cornell could have paid far lower recordkeeping costs than what
        it actually paid.

        a. California Institute of Technology

        137.     With the DOL regulations announced in 2007 and scheduled to become effective at

the start of 2009,72 prudent fiduciaries in the 403(b) marketplace were actively putting in place


70
   Gallagher dep. at 368:22-369:4; 372:9-21; Bursic dep. at 170:5-19; 170:20-171:13.
71
   Strodel dep. 252:18-22; 252:23-253:6.
72
   See Sean K. Arnold, §403(b) To Do List: Getting Ready for 2009, Am. Soc'y of Pension Prof'l & Actuaries asap
08-39 (Nov. 7, 2008), available at http://www.asppa.org/Portals/2/PDFs/GAC/ASAPs/08-39.pdf.

                                                       29
      Case
     Case   3:16-cv-01345-AWT Document
          1:16-cv-06525-PKC-JLC        342-5
                                Document 355-8Filed  03/04/21
                                                 Filed 10/04/19Page 3534
                                                                 Page  of of
                                                                          5857




measures at this time to ensure their plans only paid reasonable fees. For example, effective

January 1, 2010, the California Institute of Technology (“CalTech”) TIAA-CREF DC Retirement

Plan consolidated from multiple recordkeepers (TIAA and Fidelity) to having TIAA as the

CalTech Plan’s single recordkeeper.73

         138.     In conjunction with this consolidation, CalTech also engaged in a thorough review

and negotiation process regarding the Plan’s recordkeeping fees, which included setting a per

participant cap on recordkeeping fees with TIAA.74 With this per participant cap in place, CalTech

was able to have over $15,000,000 in excess recordkeeping funds that had been paid to TIAA

reimbursed to the Plan, including over $7,000,000 in April 2014 alone.75

         139.     Based on its publicly filed Form 5500 filings, as of 2013, as a result of these

negotiations with TIAA and rebates for excess recordkeeping fees, CalTech was paying

approximately $27 per participant in recordkeeping fees.76 CalTech was able to negotiate its

recordkeeping fees down to a reasonable rate because it consolidated its multi-vendor

recordkeeping structure as of January 1, 2010 (one year after the DOL’s regulations became

effective), and was then able to assert its full Plan leverage in negotiations with TIAA.

         140.     Also, by requiring the Plan to be priced and capped on a per participant basis,

CalTech ensured that the Plan was paying a reasonable fee for the services provided because all

73
   Caltech Names TIAA-CREF Recordkeeper, INSTITUTIONAL INVESTOR (Dec. 10, 2009), available
at:http://www.institutionalinvestor.com/Article/2355324/Search/Caltech-Names-TIAA-CREF-Record-Keeper.html#
/.WBn8Oy0rKpp.
74
   See Plan’s 2013 Form 5500 filing, pg. 33, Plan Servicing Credit section, stating that the “TIAA-CREEF
recordkeeping expenses are limited to an annual per-participant maximum amount that is negotiated with the Plan
sponsor.”
75
   See the Plan Servicing Credit section of the Plan’s 2013-2016 Form 5500s.
76
   This amount is calculated based on the Plan’s 2013 Form 5500 filing, pg. 33, discussing the Plan Servicing Credit.
This section states that the “TIAA-CREF recordkeeping expenses are limited to an annual per-participant maximum
amount that is negotiated with the Plan sponsor.” It also discloses that during the year ended December 31, 2013,
TIAA-CREF transferred $7,002,000 in revenue credits to the Plan and paid $507,000 in Plan administration expenses.
Based on the Plan’s participants as of 2013 (17,247) (see Line 6g), the Plan paid approximately $29/participant or
($507,000/17,247).

                                                         30
      Case
     Case   3:16-cv-01345-AWT Document
          1:16-cv-06525-PKC-JLC        342-5
                                Document 355-8Filed  03/04/21
                                                 Filed 10/04/19Page 3635
                                                                 Page  of of
                                                                          5857




excess above that amount was refunded to the Plan and its participants. This also prevented against

the Plan’s recordkeeping fees becoming excessive in later years, which would have undoubtedly

occurred if it had simply retained an asset-based fee due to the Plan’s significant growth in assets

between 2010 (approx. $2b) and the present (approx. $3b).77

        141.     It is important to understand that the lower fees that CalTech negotiated with TIAA

did not result in any material decline in services. To the contrary, CalTech’s actions actually

enhanced the services being provided by enabling CalTech “to provide faculty and staff with more

investment options, access to personalized investment advice, enhanced online retirement

planning tools, and improved customer service.”78

        142.     Based on my experience, nothing prevented Cornell from taking the same measures

as CalTech took back in 2009 or 2010 in order to negotiate for competitive recordkeeping fees.

The difference here—and why the Cornell Plans’ recordkeeping fees have been (and remain)

considerably higher than those at CalTech—is that the fiduciaries responsible for the Cornell Plans

simply failed to take action to thoroughly assess, negotiate, and ensure that the Cornell fees were

reasonable.79

        b. Stanford University

        143.     The recordkeeping rates that CalTech was able to negotiate are consistent with the

recordkeeping rates that have been achieved by those universities that have employed similar

77
   This is based on the Plan’s 2010 and 2016 Form 5500 filings.
78
   See BusinessWire, Caltech Consolidates Retirement Plan Recordkeeping with TIAA-CREF, December 7, 2009,
available at:
https://www.businesswire.com/news/home/20091207006230/en/Caltech-Consolidates-Retirement-Plan-Recordkeepi
ng-TIAA-CREF; see also Pensions&Investments, Eddy winners double, triple their fun, April 3, 2017, available at:
http://www.pionline.com/article/20170403/PRINT/304039988/eddy-winners-double-triple-their-fun.
79
   See e.g.., Stefano Dep. at 130:5-133:15; Opperman Dep. at 204:6-207:25, 209:1-14, 212:1-7, 214:5-215:3,
221:20-222:20, 228:13-12, 233:7-15, 241:11-242:19, 251:25-252:3; Bursic Dep. at 24:12-25:1, 92:7-95:14;
117:15-118:6; Warner Dep at 43:19-44:6, 52:1-52:7, 71:24-72:6, 171:20-173:20; Weber Dep. at 164:13-165:5;
198:23-199:5; 199:24-201:9; Walsh Dep. at 127:7-16, 198:24-199:5, 343:14-344:7; Strodel Dep. at 239:7-13;
Gallagher Dep. at 26:19-24; Edwards Dep. at 119:22-120:5; Prasad Dep. at 38:20-14.

                                                      31
      Case
     Case   3:16-cv-01345-AWT Document
          1:16-cv-06525-PKC-JLC        342-5
                                Document 355-8Filed  03/04/21
                                                 Filed 10/04/19Page 3736
                                                                 Page  of of
                                                                          5857




prudent practices, including consolidating recordkeepers, conducting competitive requests for

proposals from their service providers, and negotiating based on per-participant caps.

        144.     For example, in a recent announcement on August 25, 2016 (shortly after the filing

of this case), Stanford University announced that its annual fee for recordkeeping its defined

contribution 403(b) plan is approximately $44 per participant.80 Notably, in this same

announcement, Stanford acknowledged that,

        About 10 years ago, new legislation required employers to disclose all fees that
        employees could be charged for the administration of their retirement savings
        plans. That prompted us to take a hard look at our plans, our investment funds, and
        the administrative fees in place, with a goal to increase efficiency of plan
        administration and simplify retirement savings investing for employees. We spent
        several years studying the plans and funds and negotiating with plan providers,
        and implemented changes in late 2009. We streamlined the number of funds
        because by doing so, we were able to reduce administrative fees. So while some
        employees weren’t happy that the number of funds decreased in 2009, what we
        gained was less complexity in investing and low administrative fees.81

        145.     As with CalTech, Stanford implemented fund consolidation in 2009, putting it in a

position to better negotiate with the Stanford plan’s service providers for competitive

recordkeeping fees. Importantly, Stanford understood this process required an assessment of the

plan’s fees and robust negotiation with plan recordkeepers—not mere idle acceptance of what

these service providers saw fit to offer.

        146.     This approach contrasts sharply with the practices of Cornell, and its fiduciaries,

who entirely failed to negotiate with the Cornell Plans’ service providers on recordkeeping fees

not simply by failing to ever conduct a competitive request for proposals from the Plans’ service

providers, but also by simply accepting the recordkeeping rates proposed by these entities.82


80
   See Stanford’s Q&A regarding Retirement Fees, August 25, 2016, available at
https://cardinalatwork.stanford.edu/engage/news/qa-retirement-fees.
81
   Id. (emphasis added).
82
   See e.g., Stefano Dep. at 130:5-133:15; Opperman Dep. at 204:6-207:25, 209:1-14, 212:1-7, 214:5-215:3,

                                                       32
     Case
    Case   3:16-cv-01345-AWT Document
         1:16-cv-06525-PKC-JLC        342-5
                               Document 355-8Filed  03/04/21
                                                Filed 10/04/19Page 3837
                                                                Page  of of
                                                                         5857




Indeed, the Cornell Defendants did not even conduct a single request for information regarding the

recordkeeping and administrative services of the Plans.83

        c. Harvard University

        147.     Even for a university retirement plan that has not consolidated recordkeepers,

recordkeeping fees much lower than what Cornell has been paying are attainable. For example,

Harvard University has been able to achieve recordkeeping fees of between $34 per participant

(Vanguard), $38 per participant (Fidelity), and 3.8bps (TIAA) (which equates to approximately

$18/participant).84 This is possible because, unlike Cornell, Harvard has negotiated and capped

recordkeeping arrangements with each of these service providers across its four plans.85

        148.     Also, effective January 1, 2018, Harvard University announced that it was making

changes related to administrative and investment management fees associated with its retirement

program.86 As a part of these changes, Harvard announced that a “Plan Servicing Fee” of 0.038%

per year would be deducted from each of its participants TIAA retirement plan accounts, while

TIAA would refund a portion of their expense ratio to participants in those options.87 What this

process recognizes is the need for a level fee across all TIAA-participants in order to separate the

costs associated with recordkeeping from other services like investment management. By ensuring

221:20-222:20, 228:13-12, 233:7-15, 241:11-242:19, 251:25-252:3; Bursic Dep. at 117:15-118:6; Warner Dep. at
43:19-44:6, 52:1-52:7, 71:24-72:6, 171:20-173:20; Weber Dep. at 164:13-165:5, 198:23-199:5, 199:24-201:9; Bursic
Dep. at 24:12-25:1, 92:7-95:14; Walsh Dep. 127:7-16, 198:24-199:5, 343:14-344:7; Strodel Dep. at 239:7-13,
Gallagher Dep. at 26:19-24; Edwards Dep. at 119:22-120:5; Prasad Dep. at 38:20-14.
83
   See Bursic Dep. at 50:23-51:2; Gallagher Dep. at 27:16-20; Edwards Dep. at 110:6-13; Opperman Dep. at
252:5-12; Prasad Dep. at 41:21-42:20.
84
   See Harvard’s August 2018 Fee Disclosure, available at:
https://hr.harvard.edu/files/humanresources/files/fee_disclosure.pdf. I calculated TIAA’s per participant
recordkeeping fee as .038% multiplied by $805,752,113 divided by 17,058 participants based on the Harvard Plan’s
2016 Form 5500.
85
   These Plans are: (1) the Retirement Income Plan for Teaching Faculty of Harvard University; (2) the Harvard
University Defined Contribution Retirement Plan; (3) Harvard University Retirement Plan; and (4) the Harvard
University Tax-Deferred Annuity Plan.
86
   See Changes Coming soon to TIAA Accounts in the Harvard University Retirement Programs, November 28, 2017,
available at: https://hr.harvard.edu/files/humanresources/files/harvard_tiaa_fee_notice_nov2017.pdf.
87
   Id. at 1.

                                                      33
      Case
     Case   3:16-cv-01345-AWT Document
          1:16-cv-06525-PKC-JLC        342-5
                                Document 355-8Filed  03/04/21
                                                 Filed 10/04/19Page 3938
                                                                 Page  of of
                                                                          5857




that TIAA rebates the revenue sharing amounts for these funds, Harvard is able to disentangle the

costs associated with plan recordkeeping and administration from all the other fees that would

otherwise be baked into the TIAA products as a part of the expense ratio.

        d. New York University

        149.     Even universities whose 403(b) plan fiduciaries had questionable processes have

been able to attain recordkeeping rates approaching that which I would consider reasonable. For

example, New York University, who itself has been sued for its fiduciary practices related to the

administration of its 403(b) retirement plans,88 was able to obtain a recordkeeping rate of $42 per

participant from TIAA as of 2016.89 This reduction only came after NYU conducted a competitive

request for proposals for recordkeeping services in 2016.90 In this process, TIAA initially bid $48

per participant and Vanguard bid $46 per participant.91 New York then went back to TIAA who

offered $42 per participant, which NYU then accepted.92 It is my understanding that NYU did not

even go back to Vanguard (in response to Vanguard’s first offer) to see if it would beat TIAA’s

$42 price.93

        150.     It is my experience having worked in the non-profit 403(b) recordkeeping space for

decades, that a recordkeeper’s initial bid in a competitive bidding process is rarely (if ever) its best.

It is very likely that if NYU had sought a bid beyond the initial one from Vanguard that it could

have gotten an offer approaching $36 per participant or lower. Even so, the NYU example

confirms that even fiduciaries of plans with questionable processes94 were able to obtain


88
   Sacerdote v. New York Univ., No. 16-6284 (S.D.N.Y.).
89
   Sacerdote v. New York Univ., No. 16-6284 (S.D.N.Y.), Doc. 316 ¶¶192-198.
90
   Id.
91
   Id.
92
   Id.
93
   Id.
94
   Sacerdote v. New York Univ., No. 16-6284 (S.D.N.Y.), Doc. 351 (Plaintiffs’ Memorandum in support of their
request to remove certain NYU Plan fiduciaries based on the Court’s concerns regarding their lack of knowledge and

                                                       34
     Case
    Case   3:16-cv-01345-AWT Document
         1:16-cv-06525-PKC-JLC        342-5
                               Document 355-8Filed  03/04/21
                                                Filed 10/04/19Page 4039
                                                                Page  of of
                                                                         5857




recordkeeping rates considerably below that of the Cornell Plans. This is because, unlike NYU, the

Cornell Plans’ fiduciaries failed to conduct even a single request for proposals on recordkeeping

(or even an RFI) in the past decade and beyond.95 In doing so, in my opinion, the Cornell

Defendants entirely failed in their efforts to monitor and control their Plans’ recordkeeping costs.

        e. Nevada System of Higher Education

        151.     As of 2014, the Nevada System of Higher Education conducted a plan fee

benchmarking study conducted by Hewitt.96 Hewitt began this fee benchmarking study by quoting

from Department of Labor’s guidance to plan fiduciaries as follows:

        Understanding fees and expenses is important in providing for the services necessary
        for your plan’s operation. This responsibility ongoing. After careful evaluation during
        the initial selection, the plan’s fees and expenses should be monitored to determine
        whether they continue to be reasonable.97

In this review, Hewitt assessed that as of 2014 Nevada was paying $31 per participant for

recordkeeping on its TIAA platform.98 This pricing was the result of a negotiated 6 basis point fee

for recordkeeping with all the excess being rebated to participant accounts.99 The Hewitt

benchmarking study—and the results achieved by Nevada—demonstrate the importance of

unpacking and fully understanding all the layers of fees associated with a plan’s investment

products. In doing this, a plan fiduciary is able to assess the competitiveness of their plan’s fees

relative to the discrete services being provided as compared to the marketplace.

        152.     Based on my review of the documents and relevant depositions in this case, Cornell


other deficiencies).
95
   Bursic Dep. at 50:23-51:2; Gallagher Dep. at 27:16-20; Edwards Dep. at 110:6-13; Opperman Dep. at 252:5-12;
Prasad Dep. at 41:21-42:20.
96
   See Nevada System of Higher Education, Total Plan Cost Benchmarking, November 14, 2014, available at:
https://nshe.nevada.edu/tasks/sites/Nshe/assets/File/HR/retirement/Performance%20Reports/2014/2014_11_%2014
%20Total%20Plan%20Cost%20Analysis.pdf.
97
   Id. at 8 (citing A Look at 401(k) Plan Fees for Employers, U.S. Department of Labor).
98
   Id. at 20.
99
   Id. (showing “[r]evenue sharing is rebated back to participant accounts”).

                                                      35
       Case
      Case   3:16-cv-01345-AWT Document
           1:16-cv-06525-PKC-JLC        342-5
                                 Document 355-8Filed  03/04/21
                                                  Filed 10/04/19Page 4140
                                                                  Page  of of
                                                                           5857




fell miserably short of this standard, and allowed the Plans’ fees to go largely unchecked and

unscrutinized for decades.100 Indeed, unlike Nevada, the Cornell Defendants have even admitted

that the RPOC never reviewed any benchmarking data to determine if the recordkeeping and

administrative fees the Cornell Plans were paying were reasonable or competitive.101 Moreover,

Cornell failed to ever conduct even a single request for proposal for recordkeepers at any time

during the class period in this case—dating back to 2010.102

        153.     Indeed, as evident by the depositions I have reviewed of pertinent fiduciaries and

committee members, Cornell simply accepted the arrangements that their service providers offered

and agreed to uncapped asset-based fee agreements that were not even close to being market

competitive or reasonable.103

        f. North Carolina 403(b) Program

        154.     Reasonable recordkeeping fees have also been achieved through the conduct of

prudent fiduciaries at other 403(b) programs that take steps to negotiate these fees and ensure that

they remain reasonable. For example, on September 15, 2016, the Director of North Carolina’s

403(b) Program issued a letter to the NC 403(b) Program Board of Trustees recommending a

transition in recordkeepers (from TIAA to Prudential) in order to provide “a more tailored,




100
    See e.g., Stefano Dep. at 130:5-133:15; Opperman Dep. at 204:6-207:25, 209:1-14, 212:1-7, 214:5-215:3,
221:20-222:20, 228:13-12, 233:7-15, 241:11-242:19, 251:25-252:3; Bursic Dep. at 117:15-118:6; Warner Dep. at
43:19-44:6, 52:1-52:7, 71:24-72:6, 171:20-173:20; Weber Dep. at 164:13-165:5; 198:23-199:5; 199:24-201:9; Bursic
Dep. at 24:12-25:1, 92:7-95:14; Walsh Dep. 127:7-16, 198:24-199:5, 343:14-344:7; Strodel Dep. at 239:7-13;
Gallagher Dep. at 26:19-24; Edwards Dep. at 119:22-120:5; Prasad Dep. at 38:20-14.
101
    Bursic Dep at 51:3-14; Gallagher Dep at 79:5-8; Walsh Dep. at 51:5-15; Opperman Dep. at 252:13-253:11.
102
    Stefano Dep. at 130:5-133:15; Opperman Dep. at 204:6-207:25, 209:1-14, 212:1-7, 214:5-215:3, 221:20-222:20,
228:13-12, 233:7-15, 241:11-242:19, 251:25-252:3; Bursic Dep. at 117:15-118:6; Warner Dep. at 43:19-44:6,
52:1-52:7, 71:24-72:6, 171:20-173:20; Weber Dep. at 164:13-165:5; 198:23-199:5; 199:24-201:9; Bursic Dep. at
24:12-25:1, 92:7-95:14; Walsh Dep. 127:7-16, 198:24-199:5, 343:14-344:7; Strodel Dep. at 239:7-13; Gallagher Dep.
at 26:19-24; Edwards Dep. at 119:22-120:5; Prasad Dep. at 38:20-14.
103
    Id.

                                                       36
       Case
      Case   3:16-cv-01345-AWT Document
           1:16-cv-06525-PKC-JLC        342-5
                                 Document 355-8Filed  03/04/21
                                                  Filed 10/04/19Page 4241
                                                                  Page  of of
                                                                           5857




participant-centered, robust program.”104 As a result of this recommendation, which was

ultimately implemented, the North Carolina 403(b) Program was able to achieve a flat fee of $31

per account for the plan’s participants for 403(b) recordkeeping services.105

        155.     A Recordkeeping Fee and Service Benchmarking study performed by Mercer in

March 2017 showed that by comparison to other state retirement programs, North Carolina’s

recordkeeping rate of $31 per participant remained competitive.106 A PlanSponsor article

awarding the North Carolina plan fiduciaries as the 2018 Plan Sponsor of the year for a public

defined contribution plan, recognized that the actions these fiduciaries took including “unbundling

services, consolidating recordkeeping and renegotiating investment fees” “have led to lower fees

and streamlined services.”107

        156.     This was not only possible for the Cornell Plans’ fiduciaries, as set forth above, but

was necessary in order for them to ensure that the Cornell Plans’ fees were reasonable relative to

the services being provided. In my opinion, the Cornell Plans’ excessive recordkeeping fees were

the result of Cornell’s failures to take prudent steps to monitor and control these costs.

X.      Calculations of Damages for Excessive Recordkeeping Fees

        157.     If Defendants had acted as prudent fiduciaries as outlined herein (consolidating

recordkeepers, rigorously negotiating, regularly issuing RFPs, properly monitoring recordkeeping

104
    See NC 403(b) Record Keeping Contract, September 15, 2016, available at:
https://www.nctreasurer.com/ret/Board%20of%20Trustees/SRP%20BOT%20403(b)%20RK%20Contract%20Term
s%209%2015%2016.pdf.
105
    See 2018 Plan Sponsor of the Year, available at:
https://www.plansponsor.com/awards/2018-plan-sponsor-of-the-year/?pid=105240.
106
    See Recordkeeping Fee and Service Benchmarking study, March 2017, available at:
https://www.nctreasurer.com/ret/Board%20of%20Trustees/NC%20Supplemental%20Retirement%20Plans'%20Rec
ordkeeping%20Fees%20and%20Services%20Benchmarking%20Report%20-%20Tab%2010.pdf (showing NC ($31
per participant and 2.5bps) CA ($18 per participant and 5bps), LA County ($58.44 per participant), MI ($41 per
participant), MO ($15 per participant and 9bps), NY ($20 per participant and 4bps), VA ($30.50 per participant) and
WA (11.33bps -12.83bps)).
107
    See Plan Sponsor of the Year, 2018, available at:
https://www.plansponsor.com/awards/2018-plan-sponsor-of-the-year/?pid=105240.

                                                        37
    Case
   Case   3:16-cv-01345-AWT Document
        1:16-cv-06525-PKC-JLC        342-5
                              Document 355-8Filed  03/04/21
                                               Filed 10/04/19Page 4342
                                                               Page  of of
                                                                        5857




fees) for the time periods below, and the including the same services as were provided, the

reasonable recordkeeping fees that the Plans could have paid would be as follows:

                                 Year(s)           Reasonable Fee
                                                  (per participant)
                             2010-2012          $40
                             2013-2015          $38
                             2016-present       $36

       158.    I established these reasonable fees on a per-participant basis after reviewing the

publicly available data points listed herein. These data points are consistent with my own 30 years

of experience, including significant experience providing pricing information in response to RFPs

for 403(b) plans including numerous institutions of higher education in order to arrive at the

per-participant fees that would have been provided to these Plans based on the services provided

had Cornell followed a prudent process, as it was required to do.

       159.    From October 1, 2010 through July 31, 2018 the Plans suffered losses from

excessive recordkeeping fees in the total amount of $21,176,568.46.

       160.    The calculations supporting the above conclusion are contained in accompanying

spreadsheet referred to as Exhibit 3.

       161.    Losses caused by Defendants’ failure to act as prudent fiduciaries also include the

lost value that would have been produced if the excessive recordkeeping fees had instead been

invested in the Plans. To calculate the amount of damages caused by this lost investment

opportunity, I used the actual returns these funds would have produced over the relevant time

frame, if they had been invested in the Vanguard Institutional Index fund (VIIIX), a fund which

tracks the S&P 500 index. The S&P 500 is often used as a proxy for calculating returns in the U.S.

Stock market, and is the most widely recognized and used investment benchmark.

                                                38
     Case
    Case   3:16-cv-01345-AWT Document
         1:16-cv-06525-PKC-JLC        342-5
                               Document 355-8Filed  03/04/21
                                                Filed 10/04/19Page 4443
                                                                Page  of of
                                                                         5857




          162.   I have not independently calculated the amount of recordkeeping fees charged to

the plan. I rely on and adopt the Plans’ annual recordkeeping fees and the relevant participant totals

as calculated and reported to me by Al Otto, which are set forth in an exhibit accompanying his

report.

          163.   Accounting for lost investment opportunity, total losses of the Plans from October

1, 2010 through July 31, 2018 resulting from Defendants’ failure to follow the prudent fiduciary

practices as outlined herein are $35,466,775.51.

          164.   The calculations supporting the above conclusion are contained in the spreadsheet

in Exhibit 3.

Respectfully submitted,




Ty Minnich




                                                 39
        Case
       Case   3:16-cv-01345-AWT Document
            1:16-cv-06525-PKC-JLC        342-5
                                  Document 355-8Filed  03/04/21
                                                   Filed 10/04/19Page 4544
                                                                   Page  of of
                                                                            5857




                                      Materials Considered

In addition to the materials cited in my report, I considered the following documents:

        5500s for the Cornell University Retirement Plan of Endowed Colleges at Ithaca 403(b)
         Plan and the Cornell University Deferred Annuity 403(b) Plan
        Cornell University Retirement Plan Oversight Committee Meeting Minutes and Materials
        Materials prepared by the committee or third parties that were presented during the
         committee meetings
        Investment Policy Statements
        Contracts
        Fee Disclosures
        Invoices
        IPS
        Plan Documents
        Quarterly Assets
        Pleadings
        Quarterly Investment Reports
        Surveys
        All stamped deposition exhibits
        All documents used during depositions.
        All deposition transcripts
        FAQ Upcoming 403(b) Supplemental Retirement Plan Changes for Louisiana State
         University
        University of Oklahoma Retirement Plan Management Committee February 15, 2013
         Meeting Minutes

And the following bates stamped documents:

                                          CORNELL013557                       CORNELL020299
         CAPTR_0005130                    CORNELL013558                       CORNELL020300
         CAPTR_0005425                    CORNELL014038                       CORNELL020301
         CAPTR_0005441                    CORNELL014041                       CORNELL020302
         CORNELL013264                    CORNELL014042                       CORNELL020303
         CORNELL013267                    CORNELL014043                       CORNELL020304
         CORNELL013268                    CORNELL014044                       CORNELL020305
         CORNELL013269                    CORNELL014045                       CORNELL020306
         CORNELL013270                    CORNELL014334                       CORNELL020307
         CORNELL013271                    CORNELL014335                       CORNELL020591
         CORNELL013492                    CORNELL014336                       CORNELL020638
         CORNELL013537                    CORNELL014338                       CORNELL020660
         CORNELL013539                    CORNELL014339                       CORNELL028906
         CORNELL013540                    CORNELL014341                       CORNELL028907
         CORNELL013555                    CORNELL020172                       CORNELL028908




                                                                                                 Exhibit 1
   Case
  Case   3:16-cv-01345-AWT Document
       1:16-cv-06525-PKC-JLC        342-5
                             Document 355-8Filed  03/04/21
                                              Filed 10/04/19Page 4645
                                                              Page  of of
                                                                       5857




    CORNELL028909               CAPTR_0016522           TIAA_CORNELL_00011970
    CORNELL028910               CAPTR_0016565           TIAA_CORNELL_00021339
    CORNELL028911               CORNELL025362           TIAA_CORNELL_00032741
    CORNELL028912               CORNELL025390               CORNELL025343
    CORNELL028913           TIAA_CORNELL_00011306           CORNELL024111
    CORNELL028914           TIAA_CORNELL_00020831           CORNELL024112
TIAA_CORNELL_00001451           CORNELL016840               CORNELL011408
TIAA_CORNELL_00001517           CORNELL016842               CORNELL024113
TIAA_CORNELL_00001553           CORNELL011416               CORNELL024114
TIAA_CORNELL_00001481           CORNELL027587               CORNELL024115
TIAA_CORNELL_00001384       TIAA_CORNELL_00025489           CORNELL024116
TIAA_CORNELL_00001417           CORNELL011420               CORNELL011410
TIAA_CORNELL_00001584           CORNELL016839               CORNELL014375
TIAA_CORNELL_00000007       TIAA_CORNELL_00000061           CORNELL024124
TIAA_CORNELL_00035994           CORNELL021944               CORNELL011406
TIAA_CORNELL_00042002           CORNELL025334               CORNELL011407
TIAA_CORNELL_00042017           CORNELL025340               CORNELL021930
TIAA_CORNELL_00000022           CORNELL024177               CORNELL025425
    CORNELL016846           TIAA_CORNELL_00021727           CORNELL025426
TIAA_CORNELL_00036237       TIAA_CORNELL_00021442           CORNELL014456
TIAA_CORNELL_00042015       TIAA_CORNELL_00021536           CORNELL024123
    CORNELL027154           TIAA_CORNELL_00025516           CORNELL015278
    CORNELL027163               CORNELL025342               CORNELL015279
    CORNELL027588               CORNELL003106               CORNELL024125
TIAA_CORNELL_00000026           CORNELL016844               CORNELL024126
    CORNELL015991               CORNELL011421               CORNELL014377
    CORNELL027140               CORNELL016838               CORNELL014479
   CORNELL027155 to             CORNELL016841               CORNELL011418
    CORNELL027589
                                CORNELL016845               CORNELL024179
    CORNELL027164
                                CORNELL027605           TIAA_CORNELL_00025541
    CORNELL027165
                                CORNELL011399               CORNELL024128
TIAA_CORNELL_00021214
                                CORNELL011400               CORNELL024129
TIAA_CORNELL_00021032
                                CORNELL011401               CORNELL024130
TIAA_CORNELL_00025456
                                CORNELL021932               CORNELL024132
    CORNELL016843
                                CORNELL027604               CORNELL024134
    CORNELL011423
                                CORNELL021663               CORNELL024136
TIAA_CORNELL_00020947
                                CORNELL011417               CORNELL024138
    CORNELL025344
                                CORNELL022506               CORNELL024141
    CORNELL025345
                                CORNELL022536               CORNELL024143
    CORNELL025346
                                CORNELL022564               CORNELL024145
    CORNELL025347
                                CORNELL022565               CORNELL014355
    CORNELL025348
                                CORNELL025458               CORNELL014359
    CORNELL025349
                                CORNELL025460               CORNELL015313

                                    2

                                                                                Exhibit 1
 Case
Case   3:16-cv-01345-AWT Document
     1:16-cv-06525-PKC-JLC        342-5
                           Document 355-8Filed  03/04/21
                                            Filed 10/04/19Page 4746
                                                            Page  of of
                                                                     5857




 CORNELL015315                CORNELL019404               CORNELL011433
 CORNELL011412                CORNELL019405               CORNELL015396
 CORNELL001058                CORNELL024194               CAPTR_0052645
 CAPTR_0052622                CORNELL024195               CORNELL015395
 CORNELL015323                CORNELL021931               CORNELL015399
 CORNELL019448                CORNELL007015               CORNELL015887
 CORNELL024150                CORNELL015340               CORNELL015888
 CORNELL024152                CORNELL015341               CORNELL015889
 CORNELL024154                CORNELL024199               CORNELL015890
 CORNELL024155                CORNELL012302               CORNELL015401
 CORNELL024156                CAPTR_0041246               CORNELL015402
 CORNELL024158               CORNELL_021892               CORNELL015403
 CORNELL024160                CORNELL015578               CORNELL015404
 CORNELL024162            TIAA_CORNELL_00022267           CORNELL015405
 CORNELL025524                CORNELL015362               CORNELL027623
 CORNELL014447                CORNELL015363               CORNELL027624
 CORNELL014450                CORNELL015364               CORNELL027625
 CAPTR_0015450                CORNELL015365               CORNELL015406
 CAPTR_0015475                CORNELL015377               CORNELL015407
 CORNELL006751                CORNELL015390               CORNELL015408
 CORNELL006753                CORNELL015366               CORNELL015410
 CORNELL006781                CORNELL015367               CORNELL015411
 CORNELL006782                CORNELL015368               CORNELL015412
 CORNELL015324                CORNELL015369               CORNELL015413
 CORNELL024168                CORNELL015370           TIAA_CORNELL_00021950
 CORNELL024169                CORNELL015371           TIAA_CORNELL_00022059
 CORNELL024176                CORNELL011597               CORNELL011441
 CORNELL024180                CORNELL011599               CORNELL015473
 CORNELL011413                CORNELL011601               CORNELL015474
 CORNELL015325                CORNELL011603               CORNELL016059
 CORNELL024183                CORNELL015375               CORNELL024225
 CORNELL024184                CORNELL015376               CORNELL024226
 CORNELL024185                CORNELL027622               CORNELL027626
 CORNELL011344                CORNELL015389               CORNELL027627
 CORNELL024182                CAPTR_0015322               CORNELL027634
 CORNELL015994                CORNELL015392               CORNELL015419
 CORNELL021699                CAPTR_0015324               CORNELL015420
 CORNELL011425                CAPTR_0015503               CORNELL015422
 CORNELL011426                CAPTR_0015513               CORNELL016057
 CORNELL015823                CAPTR_0015723               CORNELL016058
 CORNELL015824                CAPTR_0015734               CORNELL027630
 CORNELL024188                CORNELL015394               CORNELL015908
 CORNELL024189                CORNELL011432               CORNELL015909

                                  3

                                                                              Exhibit 1
   Case
  Case   3:16-cv-01345-AWT Document
       1:16-cv-06525-PKC-JLC        342-5
                             Document 355-8Filed  03/04/21
                                              Filed 10/04/19Page 4847
                                                              Page  of of
                                                                       5857




    CORNELL015432               CORNELL007750               CAPTR_0047907
    CORNELL015433               CORNELL007758               CORNELL003529
    CORNELL015434               CAPTR_0019469               CORNELL016898
    CORNELL015435               CORNELL022009               CORNELL022007
    CORNELL015436               CORNELL022010               CORNELL022014
    CORNELL015437               CORNELL023606           TIAA_CORNELL_00000055
    CORNELL021726               CORNELL024853           TIAA_CORNELL_00042031
    CORNELL027633               CORNELL024854               CAPTR_0034689
    CORNELL015475               CORNELL024855           TIAA_CORNELL_00022479
    CORNELL024227               CORNELL024856               CAPTR_0020302
    CORNELL027629               CORNELL025220               CORNELL023609
    CORNELL027631               CORNELL025275               CORNELL001804
    CORNELL027635           TIAA_CORNELL_00003515       TIAA_CORNELL_00025868
    CORNELL027628           TIAA_CORNELL_00012719           CORNELL022070
    CORNELL027632           TIAA_CORNELL_00012722           CORNELL025205
    CORNELL015455           TIAA_CORNELL_00012726           CORNELL025206
    CORNELL027658           TIAA_CORNELL_00021841           CORNELL019950
    CORNELL015460           TIAA_CORNELL_00028878           CAPTR_0027318
    CORNELL015937           TIAA_CORNELL_00028915       TIAA_CORNELL_00043632
    CORNELL015942               CORNELL015580               CAPTR_0034556
    CAPTR_0020567               CORNELL016836               CAPTR_0052948
    CAPTR_0041249               CORNELL022008               CAPTR_0052952
    CORNELL015471               CORNELL022232               CORNELL014362
    CORNELL015472               CORNELL024545               CORNELL014364
    CORNELL021736               CORNELL015566           TIAA_CORNELL_00022837
    CORNELL015476               CORNELL015579           TIAA_CORNELL_00029216
    CORNELL019412               CAPTR_0047903           TIAA_CORNELL_00029218
    CORNELL024224               CORNELL015581           TIAA_CORNELL_00029220
    CORNELL024230               CORNELL015582               CORNELL003576
    CORNELL024231               CORNELL015583               CORNELL007070
    CORNELL015482               CORNELL015584               CORNELL001816
    CORNELL015486               CORNELL022077               CORNELL019568
    CORNELL015487               CORNELL022078               CAPTR_0018846
    CORNELL015489               CORNELL015163               CORNELL003581
    CORNELL015490               CORNELL015164               CORNELL022076
    CORNELL015491               CORNELL015165               CORNELL016834
TIAA_CORNELL_00033129           CORNELL021927               CORNELL016837
    CAPTR_0016832               CORNELL022011               CAPTR_0020513
TIAA_CORNELL_00025568           CORNELL022503               CAPTR_0047911
TIAA_CORNELL_00020571           CORNELL022015               CORNELL004323
    CAPTR_0033178           TIAA_CORNELL_00025596           CORNELL014825
    CORNELL021910               CORNELL022006               CORNELL019443
    CORNELL025735               CORNELL022013               CORNELL019444

                                    4

                                                                                Exhibit 1
 Case
Case   3:16-cv-01345-AWT Document
     1:16-cv-06525-PKC-JLC        342-5
                           Document 355-8Filed  03/04/21
                                            Filed 10/04/19Page 4948
                                                            Page  of of
                                                                     5857




TIAA_CORNELL_00026009          CORNELL011481               CORNELL022819
    CAPTR_0020262              CORNELL012409               CORNELL024274
    CORNELL022755              CORNELL020061               CORNELL014776
    CORNELL024392              CORNELL020064               CAPTR_0052728
TIAA_CORNELL_00025623          CORNELL011493               CORNELL001206
    CORNELL001937              CORNELL012410               CAPTR_0004432
    CAPTR_0052936              CORNELL020066               CAPTR_0004434
    CAPTR_0052941              CORNELL020841               CAPTR_0052792
    CORNELL003614              CORNELL020226               CAPTR_0052812
    CORNELL011643          TIAA_CORNELL_00026023           CAPTR_0005101
    CORNELL001940              CORNELL022228               CAPTR_0005113
    CAPTR_0020321              CORNELL024263               CAPTR_0005114
    CORNELL011454              CORNELL016959               CAPTR_0005118
    CORNELL013432              CAPTR_0047924               CAPTR_0005125
    CORNELL013433              CORNELL011453               CAPTR_0005138
    CORNELL013435              CORNELL016983               CAPTR_0005143
    CORNELL013439              CORNELL022229               CAPTR_0005149
    CORNELL013440              CORNELL013763               CAPTR_0005155
    CORNELL013441              CORNELL004474               CAPTR_0005370
    CORNELL022241              CORNELL008149               CAPTR_0005411
    CORNELL022248              CORNELL008157               CAPTR_0005418
    CORNELL022249              CAPTR_0018845               CAPTR_0005426
    CORNELL001203              CAPTR_0036079               CAPTR_0005434
    CORNELL003642              CAPTR_0039749               CAPTR_0005533
    CORNELL019956              CORNELL013491               CAPTR_0005540
    CORNELL020053              CORNELL022918               CAPTR_0052969
    CORNELL020054              CORNELL024868               CAPTR_0052989
    CORNELL020194              CORNELL024869               CAPTR_0052996
    CORNELL020557              CORNELL025888               CAPTR_0005828
    CORNELL020560              CORNELL025890               CAPTR_0005829
    CORNELL020577              CORNELL025921               CAPTR_0005830
    CORNELL027033              CORNELL025922               CAPTR_0005831
    CORNELL013443              CORNELL025944               CAPTR_0053084
    CORNELL001329              CORNELL025976               CAPTR_0053087
    CORNELL011452          TIAA_CORNELL_00004344           CORNELL022253
    CORNELL011455          TIAA_CORNELL_00013504           CAPTR_0053423
    CORNELL011456          TIAA_CORNELL_00013505           CORNELL001341
    CORNELL011463          TIAA_CORNELL_00013509           CORNELL001944
    CORNELL011464          TIAA_CORNELL_00022369           CORNELL011365
    CORNELL019957          TIAA_CORNELL_00043983           CORNELL011366
    CORNELL019959              CORNELL014641               CORNELL019449
    CORNELL019960              CAPTR_0014774               CAPTR_0053726
    CORNELL011472              CAPTR_0015016               CORNELL013902

                                   5

                                                                            Exhibit 1
   Case
  Case   3:16-cv-01345-AWT Document
       1:16-cv-06525-PKC-JLC        342-5
                             Document 355-8Filed  03/04/21
                                              Filed 10/04/19Page 5049
                                                              Page  of of
                                                                       5857




    CORNELL013903               CORNELL014672               CORNELL014314
    CORNELL019987               CORNELL014673           TIAA_CORNELL_00023414
    CORNELL022834               CORNELL014674           TIAA_CORNELL_00043994
    CORNELL022835               CORNELL014675               CORNELL020115
   CORNELL0244405               CORNELL012536               CORNELL024454
    CORNELL014789               CORNELL014918               CAPTR_0053381
    CORNELL014790               CORNELL015161               CORNELL014847
    CORNELL015136               CORNELL020124               CORNELL014848
    CORNELL022836               CORNELL014797               CORNELL014850
    CORNELL028991               CORNELL014798               CORNELL014851
    CORNELL014295               CORNELL022255               CORNELL014867
    CORNELL022837               CAPTR_0052929               CORNELL014868
    CORNELL014793           TIAA_CORNELL_00026051           CORNELL014870
    CORNELL028894               CORNELL015140               CORNELL014871
    CORNELL004521               CORNELL022916               CAPTR_0053362
    CORNELL021558               CORNELL022917               CAPTR_0053397
    CAPTR_0014706               CORNELL011574               CORNELL013473
    CORNELL012432               CORNELL022922               CORNELL014834
    CORNELL022839               CORNELL022923               CORNELL014835
    CORNELL024373               CORNELL014808               CORNELL014838
    CAPTR_0014849               CORNELL014815               CORNELL014839
    CAPTR_0014851               CORNELL024443               CORNELL014840
    CORNELL024374               CORNELL014820               CORNELL014841
TIAA_CORNELL_00022580           CORNELL014821               CORNELL014842
    CORNELL022842               CORNELL024441               CORNELL014843
    CORNELL022843               CORNELL024442               CORNELL014844
    CORNELL022844               CORNELL024444               CORNELL014845
    CORNELL022841               CORNELL024445               CORNELL014846
    CORNELL004551           TIAA_CORNELL_00023153           CORNELL014858
    CAPTR_0052617               CORNELL011367               CORNELL014859
    CAPTR_0052619               CORNELL024447               CORNELL014860
    CAPTR_0052725               CORNELL024448               CORNELL014861
    CORNELL024285               CORNELL014824               CORNELL014862
TIAA_CORNELL_00026037           CORNELL014826               CORNELL014863
    CAPTR_0003661               CAPTR_0050462               CORNELL014864
    CAPTR_0003664               CAPTR_0050482               CORNELL014865
    CAPTR_0003675               CAPTR_0053364               CORNELL014866
    CAPTR_0003677               CORNELL014831               CORNELL014875
    CORNELL024286               CORNELL014855               CAPTR_0050444
TIAA_CORNELL_00025652           CORNELL020614               CORNELL014837
    CAPTR_0038203               CAPTR_0038752               CORNELL014849
    CAPTR_0052980               CAPTR_0038756               CORNELL014852
    CAPTR_0052985               CORNELL013252               CORNELL014853

                                    6

                                                                                Exhibit 1
 Case
Case   3:16-cv-01345-AWT Document
     1:16-cv-06525-PKC-JLC        342-5
                           Document 355-8Filed  03/04/21
                                            Filed 10/04/19Page 5150
                                                            Page  of of
                                                                     5857




    CORNELL014854              CORNELL008345               CORNELL020241
    CORNELL014857              CORNELL008358               CORNELL020589
    CORNELL014869              CORNELL019920               CAPTR_0010936
    CORNELL014872              CORNELL012507               CAPTR_0010937
    CORNELL014873              CORNELL015158               CAPTR_0010938
    CORNELL014874              CORNELL016137               CAPTR_0010940
    CORNELL016126              CORNELL002980               CAPTR_0010947
    CORNELL022257              CORNELL002983               CAPTR_0010948
    CORNELL004741              CORNELL007081               CORNELL004828
    CORNELL014836              CORNELL007084               CORNELL007095
    CORNELL014856              CORNELL007087               CORNELL007096
    CAPTR_0053520              CORNELL020350               CORNELL011743
    CAPTR_0049754              CORNELL020635               CAPTR_0050442
    CORNELL019890              CORNELL020657               CAPTR_0050479
    CORNELL019891              CORNELL020745               CORNELL015160
    CORNELL020121              CAPTR_0010728               CORNELL020125
    CAPTR_0047921              CAPTR_0050139               CORNELL019997
    CORNELL016370              CORNELL011737               CAPTR_0011688
    CORNELL016371              CORNELL020402               CORNELL012510
    CORNELL020122              CORNELL020808               CAPTR_0050761
    CORNELL015162              CAPTR_0050141               CORNELL014687
    CORNELL016136              CAPTR_0050144               CORNELL014688
    CAPTR_0049995              CAPTR_0050168               CORNELL014689
    CORNELL020178              CORNELL015159               CORNELL014690
TIAA_CORNELL_00026065          CORNELL015166               CAPTR_0011960
    CAPTR_0009964              CAPTR_0010764               CAPTR_0019325
    CAPTR_0009966              CAPTR_0010856               CORNELL011581
    CAPTR_0050081              CAPTR_0010857               CORNELL014900
    CAPTR_0010005              CAPTR_0010858               CORNELL016403
    CAPTR_0010007              CAPTR_0010863               CAPTR_0011958
    CAPTR_0010009              CAPTR_0010865               CORNELL001220
    CORNELL014683              CAPTR_0010866               CORNELL011580
    CORNELL014684              CAPTR_0050344               CORNELL011746
    CORNELL014685              CORNELL002669               CORNELL011747
    CORNELL020631              CORNELL003090               CORNELL011748
    CORNELL001216              CORNELL004825               CORNELL012513
    CORNELL015157              CORNELL004826               CORNELL014899
    CORNELL019940              CORNELL014894               CORNELL016402
    CORNELL019941              CORNELL014895               CORNELL020002
    CORNELL020155              CORNELL019995               CORNELL020171
    CORNELL020175              CORNELL019996               CORNELL020218
    CORNELL020666              CORNELL020106               CORNELL020250
    CORNELL007079              CORNELL020152               CORNELL020584

                                   7

                                                                            Exhibit 1
 Case
Case   3:16-cv-01345-AWT Document
     1:16-cv-06525-PKC-JLC        342-5
                           Document 355-8Filed  03/04/21
                                            Filed 10/04/19Page 5251
                                                            Page  of of
                                                                     5857




 CORNELL020597                CORNELL020594              CORNELL0000237
 CAPTR_0011963                CAPTR_0050990              CORNELL0000267
 CAPTR_0012115                CAPTR_0051123               CORNELL014582
 CAPTR_0012123                CORNELL012537               CORNELL014954
 CAPTR_0050762                CORNELL012532               CORNELL026093
 CORNELL001991                CAPTR_0019280               CORNELL026175
 CORNELL011654                CAPTR_0047918               CORNELL026198
 CORNELL012514                CORNELL012533           TIAA_CORNELL_00005255
 CORNELL012515                CORNELL012534           TIAA_CORNELL_00014390
 CORNELL013249                CORNELL014944           TIAA_CORNELL_00014396
 CORNELL013250                CAPTR_0051629           TIAA_CORNELL_00014423
 CORNELL013251            TIAA_CORNELL_00025677       TIAA_CORNELL_00022947
 CORNELL014901                CORNELL022261           TIAA_CORNELL_00043998
 CORNELL014903                CORNELL022263               CORNELL023026
 CORNELL016404                CAPTR_0013081               CORNELL023068
 CORNELL016406                CAPTR_0013171               CORNELL027401
 CORNELL020126                CAPTR_0013199               CORNELL027402
 CORNELL020156                CAPTR_0013612           TIAA_CORNELL_00030031
 CAPTR_0012141                CAPTR_0051798           TIAA_CORNELL_00026840
 CAPTR_0012144            TIAA_CORNELL_00023057       TIAA_CORNELL_00030035
 CAPTR_0012147                CORNELL013778           TIAA_CORNELL_00030038
 CAPTR_0012170                CORNELL020006           TIAA_CORNELL_00030048
 CORNELL001739                CORNELL020007           TIAA_CORNELL_00030051
 CORNELL001995                CORNELL016437           TIAA_CORNELL_00030055
 CORNELL002927                CORNELL016438           TIAA_CORNELL_00042370
 CORNELL011582            TIAA_CORNELL_00026079       TIAA_CORNELL_00042374
 CORNELL011749                CAPTR_0051956               CAPTR_0037317
 CORNELL011752                CORNELL012547               CAPTR_0037320
 CORNELL011761                CORNELL014935               CAPTR_0037325
 CORNELL012525                CORNELL020009               CAPTR_0052518
 CORNELL014904                CORNELL020013               CORNELL012332
 CORNELL014905                CORNELL020271               CORNELL012550
 CORNELL014906                CORNELL014946               CORNELL013490
 CORNELL014907                CORNELL014947           TIAA_CORNELL_00026093
 CORNELL015167                CAPTR_0052057               CORNELL014950
 CORNELL015168                CAPTR_0052060               CAPTR_0014661
 CORNELL016146                CAPTR_0052069               CAPTR_0014663
 CORNELL016407                CORNELL014936               CAPTR_0014665
 CORNELL016408                CORNELL014941               CAPTR_0033163
 CORNELL020003                CAPTR_0047915               CAPTR_0033175
 CORNELL020094                CORNELL014943               CAPTR_0004284
 CORNELL020191                CORNELL014945               CORNELL002154
 CORNELL020229                CAPTR_0021863               CORNELL013494

                                  8

                                                                              Exhibit 1
 Case
Case   3:16-cv-01345-AWT Document
     1:16-cv-06525-PKC-JLC        342-5
                           Document 355-8Filed  03/04/21
                                            Filed 10/04/19Page 5352
                                                            Page  of of
                                                                     5857




    CORNELL014951              CORNELL014980               CAPTR_0002155
    CORNELL014953              CAPTR_0015102               CAPTR_0002157
    CORNELL016512              CORNELL014982               CAPTR_0002219
    CAPTR_0015113              CORNELL016547               CAPTR_0002376
   CORNELL_023268              CAPTR_0033782               CAPTR_0031752
    CAPTR_0014686              CAPTR_0037591               CAPTR_0031810
    CAPTR_0014689              CORNELL014639               CORNELL011587
    CORNELL014959          TIAA_CORNELL_00023954           CORNELL012630
    CORNELL016516          TIAA_CORNELL_00044003           CORNELL013266
    CAPTR_0014692              CAPTR_0031286               CORNELL013272
    CAPTR_0014694              CAPTR_0031289               CORNELL013530
    CORNELL012567              CAPTR_0031318               CORNELL013531
    CORNELL016518              CORNELL023232               CORNELL013532
    CORNELL016519              CORNELL023233               CORNELL013533
    CORNELL023057          TIAA_CORNELL_00027437           CORNELL013542
    CORNELL024592          TIAA_CORNELL_00027441           CORNELL013545
    CAPTR_0033200              CORNELL022282               CORNELL013554
    CAPTR_0033203          TIAA_CORNELL_00026121           CORNELL014036
    CORNELL022278              CORNELL014039               CORNELL014040
    CAPTR_0014785              CORNELL013544               CORNELL014046
    CAPTR_0014787              CORNELL016574               CORNELL014337
    CAPTR_0014788              CORNELL016589               CORNELL014340
    CORNELL015187              CORNELL011778               CORNELL014984
    CAPTR_0014789              CAPTR_0002259               CORNELL016559
    CAPTR_0014791              CAPTR_0002310               CORNELL016560
    CAPTR_0014792              CAPTR_0002318               CORNELL016561
    CAPTR_0014805              CAPTR_0031802               CORNELL016562
    CAPTR_0014688              CORNELL013541               CORNELL016573
    CAPTR_0014691              CORNELL013543               CORNELL016576
    CAPTR_0020647              CORNELL013556               CORNELL016579
    CORNELL014960              CORNELL016575               CORNELL016586
    CORNELL016517              CORNELL016577               CORNELL016587
TIAA_CORNELL_00000004          CORNELL016588               CORNELL016590
TIAA_CORNELL_00026107          CAPTR_0002216               CAPTR_0002210
    CAPTR_0031320              CAPTR_0002304               CAPTR_0002267
    CAPTR_0034032              CAPTR_0002362               CAPTR_0002271
    CORNELL014981              CAPTR_0031794               CAPTR_0002280
    CAPTR_0015075              CORNELL013265               CAPTR_0002289
    CORNELL007372              CORNELL013538               CAPTR_0002295
    CORNELL014979              CORNELL013550               CAPTR_0031782
    CAPTR_0034028              CORNELL014333               CAPTR_0031785
    CAPTR_0034030              CORNELL016580               CAPTR_0031792
    CAPTR_0034037              CORNELL016594               CAPTR_0031800

                                   9

                                                                            Exhibit 1
   Case
  Case   3:16-cv-01345-AWT Document
       1:16-cv-06525-PKC-JLC        342-5
                             Document 355-8Filed  03/04/21
                                              Filed 10/04/19Page 5453
                                                              Page  of of
                                                                       5857




    CAPTR_0031850               CORNELL024730           TIAA_CORNELL_00044009
    CORNELL011660           TIAA_CORNELL_00000045       TIAA_CORNELL_00042694
    CORNELL011661           TIAA_CORNELL_00000051           CAPTR_0003647
    CORNELL012335           TIAA_CORNELL_00036008           CORNELL022293
    CORNELL012631           TIAA_CORNELL_00036014           CAPTR_0029460
    CORNELL013536               CAPTR_0002213               CORNELL015007
    CORNELL013546               CAPTR_0002307               CAPTR_0036915
    CORNELL013547               CAPTR_0002365               CORNELL015018
    CORNELL013548               CAPTR_0031797               CORNELL015019
    CORNELL013549               CORNELL013551           TIAA_CORNELL_00026150
    CORNELL016174               CORNELL013552               CAPTR_0029756
    CORNELL016572               CORNELL013553               CORNELL011387
    CORNELL016582               CORNELL016578               CAPTR_0029771
    CORNELL016583               CORNELL016581               CAPTR_0029773
    CORNELL016585               CORNELL016591               CAPTR_0030629
    CORNELL016592               CORNELL016593               CAPTR_0030780
    CORNELL020298               CORNELL024546               CORNELL013288
    CORNELL028905           TIAA_CORNELL_00025702           CORNELL014743
    CAPTR_0002302               CAPTR_0002368               CORNELL014744
    CAPTR_0002358           TIAA_CORNELL_00025729           CAPTR_0029970
    CAPTR_0002360               CORNELL011091               CORNELL024736
    CAPTR_0002416           TIAA_CORNELL_00026136           CORNELL024737
    CORNELL011588           TIAA_CORNELL_00023632           CORNELL014745
    CORNELL014332               CAPTR_0013586               CORNELL014746
    CORNELL014435               CAPTR_0029398           TIAA_CORNELL_00025741
    CORNELL019844               CORNELL015004               CAPTR_0004212
    CORNELL013263               CORNELL015006               CORNELL019975
    CORNELL014037               CORNELL026221           TIAA_CORNELL_00026164
    CORNELL019928               CORNELL026222               CAPTR_0030234
    CORNELL013566               CAPTR_0003959               CORNELL013285
    CAPTR_0004286               CAPTR_0004048               CAPTR_0013598
    CORNELL013567               CAPTR_0004213               CORNELL013286
    CORNELL013568               CAPTR_0018481               CORNELL013289
TIAA_CORNELL_00030507           CAPTR_0037857               CAPTR_0004600
    CORNELL019965              CORNELL0000297              CORNELL_019324
    CORNELL020224              CORNELL0000355               CORNELL019590
    CAPTR_0032933               CORNELL023310           TIAA_CORNELL_00024570
    CAPTR_0032934               CORNELL023311           TIAA_CORNELL_00044015
    CAPTR_0037833           TIAA_CORNELL_00006246           CAPTR_0025605
    CORNELL013573           TIAA_CORNELL_00015318           CORNELL015044
    CORNELL013574           TIAA_CORNELL_00015336           CORNELL015045
    CORNELL015005           TIAA_CORNELL_00015371           CORNELL009248
    CORNELL024729           TIAA_CORNELL_00023524           CORNELL009263

                                    10

                                                                                Exhibit 1
   Case
  Case   3:16-cv-01345-AWT Document
       1:16-cv-06525-PKC-JLC        342-5
                             Document 355-8Filed  03/04/21
                                              Filed 10/04/19Page 5554
                                                              Page  of of
                                                                       5857




    CORNELL021566           TIAA_CORNELL_00043964           CAPTR_0013580
    CORNELL021567           TIAA_CORNELL_00043967
    CAPTR_0004524           TIAA_CORNELL_00044016           CAPTR_0008512
    CORNELL013300               CAPTR_0027310               CAPTR_0041127
    CORNELL013301           TIAA_CORNELL_00024279           CAPTR_0043477
    CORNELL015071               CORNELL014459           TIAA_CORNELL_00002064
    CAPTR_0025528           TIAA_CORNELL_00026207       TIAA_CORNELL_00025795
    CAPTR_0025574           TIAA_CORNELL_00041742       TIAA_CORNELL_00035914
    CORNELL011398           TIAA_CORNELL_00041743       TIAA_CORNELL_00035942
TIAA_CORNELL_00026179       TIAA_CORNELL_00041750       TIAA_CORNELL_00035943
    CORNELL013304               CORNELL019832           TIAA_CORNELL_00035975
    CORNELL013305               CORNELL011359           TIAA_CORNELL_00026249
    CORNELL015077               CORNELL011362               CAPTR_0007462
    CORNELL010981               CAPTR_0013568               CAPTR_0007468
    CORNELL011394               CORNELL011360               CAPTR_0007469
    CAPTR_0013573               CORNELL013413               CAPTR_0007500
    CORNELL011395               CAPTR_0028183               CAPTR_0007501
    CORNELL011397               CORNELL024756               CAPTR_0007555
    CAPTR_0027417               CORNELL024750               CAPTR_0043375
    CORNELL011357               CORNELL024751               CAPTR_0007924
    CORNELL003409           TIAA_CORNELL_00024176           CAPTR_0007926
    CAPTR_0026280           TIAA_CORNELL_00024810           CAPTR_0043473
TIAA_CORNELL_00026193       TIAA_CORNELL_00025769           CAPTR_0043565
    CORNELL011712           TIAA_CORNELL_00026221
    CAPTR_0005206               CORNELL023441               CAPTR_0008485
    CORNELL011718               CORNELL023442               CAPTR_0013590
    CORNELL011719               CORNELL024769               CAPTR_0044456
    CORNELL011354               CORNELL024770               CAPTR_0010696
    CORNELL011358               CORNELL024772               CAPTR_0010618
    CAPTR_0013594           TIAA_CORNELL_00038768           CAPTR_0012792
    CAPTR_0027364               CORNELL013412               CAPTR_0012830
    CORNELL011355               CAPTR_0013565               CAPTR_0042229
    CAPTR_0038206               CORNELL013414               CORNELL021042
   CORNELL0000419               CAPTR_0006755               CORNELL021078
   CORNELL0000481              CORNELL_024965           TIAA_CORNELL_00008549
    CORNELL011361               CORNELL024966           TIAA_CORNELL_00017487
TIAA_CORNELL_00007323       TIAA_CORNELL_00025224       TIAA_CORNELL_00017505
TIAA_CORNELL_00016350       TIAA_CORNELL_00036239       TIAA_CORNELL_00017535
TIAA_CORNELL_00016368           CORNELL013800           TIAA_CORNELL_00024684
TIAA_CORNELL_00016400           CORNELL013801           TIAA_CORNELL_00038669
TIAA_CORNELL_00024062       TIAA_CORNELL_00026235       TIAA_CORNELL_00038707
TIAA_CORNELL_00038349           CAPTR_0006750           TIAA_CORNELL_00043965
TIAA_CORNELL_00038387           CAPTR_0006751           TIAA_CORNELL_00043968

                                    11

                                                                                Exhibit 1
  Case
 Case   3:16-cv-01345-AWT Document
      1:16-cv-06525-PKC-JLC        342-5
                            Document 355-8Filed  03/04/21
                                             Filed 10/04/19Page 5655
                                                             Page  of of
                                                                      5857




    CAPTR_0044513              CAPTR_0013561           TIAA_CORNELL_00040083
    CAPTR_0044939              CAPTR_0012262           TIAA_CORNELL_00043966
    CAPTR_0009601              CAPTR_0013296           TIAA_CORNELL_00043969
    CAPTR_0009605              CAPTR_0013385               CAPTR_0015229
    CAPTR_0009705              CAPTR_0035943               CORNELL028139
    CAPTR_0009639              CAPTR_0045862               CORNELL029129
    CAPTR_0009630              CAPTR_0046666               CORNELL028138
    CORNELL027850          TIAA_CORNELL_00025338           CORNELL029128
    CORNELL027851          TIAA_CORNELL_00039435           CAPTR_0005122
    CORNELL027852          TIAA_CORNELL_00039448           CAPTR_0005142
    CAPTR_0009703              CAPTR_0012816               CAPTR_0005154
    CAPTR_0009759              CAPTR_0012855               CAPTR_0005161
    CAPTR_0009760              CAPTR_0012723               CAPTR_0005417
    CAPTR_0009842              CAPTR_0012728               CORNELL029125
    CAPTR_0009854              CAPTR_0012731           TIAA_CORNELL_00041591
    CAPTR_0009880              CAPTR_0012772               CORNELL029126
    CAPTR_0045002          TIAA_CORNELL_00026288           CORNELL028143
    CAPTR_0009945          TIAA_CORNELL_00043802           CAPTR_0016245
    CAPTR_0009946          TIAA_CORNELL_00025844           CORNELL029039
TIAA_CORNELL_00024926          CAPTR_0013290               CORNELL029040
    CAPTR_0010165              CAPTR_0013291               CORNELL028135
    CAPTR_0010701              CAPTR_0013939               CORNELL028136
    CAPTR_0010703              CAPTR_0013943               CORNELL028144
    CAPTR_0010613              CAPTR_0014034               CORNELL029038
TIAA_CORNELL_00026262          CAPTR_0046693               CORNELL029036
TIAA_CORNELL_00038762          CORNELL027998               CORNELL029037
TIAA_CORNELL_00038765          CAPTR_0012873               CAPTR_0019249
    CAPTR_0011460              CAPTR_0047975               CAPTR_0035131
    CAPTR_0011552              CAPTR_0013937               CORNELL028595
    CAPTR_0039673              CAPTR_0013938           TIAA_CORNELL_00038606
TIAA_CORNELL_00039340          CAPTR_0014065               CAPTR_0020687
TIAA_CORNELL_00039384          CAPTR_0015281               CORNELL006365
    CAPTR_0010611          TIAA_CORNELL_00043690           CORNELL021848
    CAPTR_0013583              CORNELL028141               CORNELL023396
TIAA_CORNELL_00025821          CORNELL028142               CORNELL023615
    CAPTR_0048046              CORNELL029131               CORNELL028144
TIAA_CORNELL_00026275          CORNELL029132           TIAA_CORNELL_00039690
    CAPTR_0010886          TIAA_CORNELL_00009829       TIAA_CORNELL_00040102
    CAPTR_0045959          TIAA_CORNELL_00018652       TIAA_CORNELL_00041843
    CAPTR_0011455          TIAA_CORNELL_00018669       TIAA_CORNELL_00044742
    CAPTR_0011456          TIAA_CORNELL_00018700




                                   12

                                                                             Exhibit 1
          Case
         Case   3:16-cv-01345-AWT Document
              1:16-cv-06525-PKC-JLC        342-5
                                    Document 355-8Filed  03/04/21
                                                     Filed 10/04/19Page 5756
                                                                     Page  of of
                                                                              5857

                                          TY MINNICH
                                4 Orchid Lane, Brick, New Jersey
                              (732) 740-2209 | tmin5491@gmail.com


                                  RETIREMENT PLAN EXECUTIVE

Highly accomplished retirement services professional with extensive experience delivering
market expansion and revenue maximization solutions in the not-for-profit 403(b) retirement
markets. Proven ability to motivate and mentor high-performance teams, gain trusted advisor
status with clients and intermediaries, and implement strategies to increase sales, profitability,
and market share.

           New business development | Revenue generation | Pipeline rainmaking
             Strategic planning | Project management | Leadership & team building
          Fiduciary guidance | Executive presentation | Advisor/Consultant network


                                   PROFESSIONAL EXPERIENCE

  Consultant - DC Institutional Markets
  Prudential Retirement
  2013 – 2017 |

      ● Provided consulting on business acquisition in defined contribution 403(b) markets

  Vice President - Not-For--Profit Institutional DC Markets
  Transamerica Retirement Solutions
  2013 – 2017 | Harrison, NY

     ● As co-practice leader, responsible for growth of all NFP markets
     ● Prospecting/rainmaking focus through strategic relationships developed with advisors,
       consultants, DCIO partners, associations and plan sponsors
     ● Fostered unparalleled growth of $15B in new sales moving Transamerica from #5 to #3 in
       total NFP AUM
     ● Close ratio in excess of 60%, doubling prior close rates




                                                                                   Exhibit 2
          Case
         Case   3:16-cv-01345-AWT Document
              1:16-cv-06525-PKC-JLC        342-5
                                    Document 355-8Filed  03/04/21
                                                     Filed 10/04/19Page 5857
                                                                     Page  of of
                                                                              5857

 National Executive Director – Case Acquisition & Development
 Metropolitan Life Insurance Company
 2005 – 2012 | NY, NY

    ● DC practice leader with team of 30 responsible for increasing AUM to $35+B while
      driving new growth in the DC/DB markets
    ● Served as executive contact for company’s top 50 clients
    ● Directed the RFP process and finals strategy, increasing opportunities closing ratio by
      25%
    ● Exceeded all sales goals as one of MetLife’s most profitable sales divisions
    ● Designed, priced and led sales in presenting new retirement solutions to new and
      existing clients
    ● As industry expert and thought leader, participated as speaker and panelist at industry
      events

 Senior Vice President, Northeast Sales Region
 CitiStreet Associates
 2002 – 2005 | Somerset, NJ

    ● Responsible for all aspects of new DC business development, leading the company in
      YOY asset growth, profitability and client retention during tenure
    ● Developed and implemented team marketing strategies, directing pipeline efforts to
      expand customer base throughout six states
    ● Acted as executive contact to maintain and enhance client Managed client relationships
    ● Maintained personal production responsibilities
    ● Supervised 300 financial service representatives
    ● Early career role as Director of Healthcare & Government Markets


                       EDUCATION & PROFESSIONAL DEVELOPMENT

                   University of Miami, Miami, FL – B.S. in Mathematics

Wharton School, International Foundation of Employee Benefits – RPA and CEBS designations

                     Harvard Learning – Cornerstones of Management

         Currently hold series 6, 26,& 63 registrations and NJ/NY Life, A&H licenses

                      PRESENT & PAST PROFESSIONAL MEMBERSHIPS


     ●   American Society for Healthcare Human Resources Administration (ASHHRA)
     ●   National Association of Defined Contribution Administration (NAGDCA)
     ●   American Society of Pension Professionals & Actuaries (ASPPA)
     ●   Healthcare Financial Management Association (HFMA)
     ●   DC Plan Sponsors      ▪ 403(b) Advisors
     ●   Speaker/panelist at Pension and Investment and other industry conferences


                                                                               Exhibit 2
